Title: Editorial Note: Threat of Disunion in the West
From: 
To: 


    Threat of Disunion in the WestEditorial Note
    
      
        The Western Country is indubitably the one which will give the first signal of defection, and the power which is in possession of New Orleans will be able to reap the first fruits or to become the first victim of a rising people. This opinion is that of Americans the least biassed about the permanence of the Government they have established. It will be that of all men who reflect dispassionately on the posture of interests and the character of the American people.
        —Otto to Montmorin, 18 Nov. 1790
      
    
Early in 1791 there arose an urgent demand by Georgia planters for the return of slaves that had escaped into the Floridas. Simultaneously, Kentucky leaders, already angry over fumbling measures of frontier defense taken by the federal government and long embittered by its inattention to their need for access to the sea, intensified their old threats of separation in warnings as candid as they were unmistakable. Jefferson’s response to these inescapable problems reveals two quite different facets of his diplomacy. To the slaveowners he urged  an expedient policy of restraint. To the westerners he gave a pledge of bold and decisive action, grounded ultimately upon the conviction he had long held that “the act which abandons the navigation of the Mississippi is an act of separation between the Eastern and Western country.” It was such a fateful possibility as this that, through almost two decades, enabled him to anticipate and to be prepared for whatever realistic diplomacy the shifting currents of European politics might require, until at last in 1803 he was able to set the issue forever at rest through an embassy on which depended, in his view, “the future destinies of this republic.” Compared with such a challenge to statesmanship the complaint of the Georgia planters was trivial, yet capable like any triviality of endangering affairs of great moment.
The opposed strategies employed by Jefferson cannot, therefore, be dissociated. Both were initiated immediately after the close of the first Congress, both involved relations with Spain, and both were indubitably associated in the mind of their author. It is also important to emphasize their connection because, in each case, the President and the Secretary of State held somewhat different views. It is even more significant to note that it was Jefferson who forced the issue on the American claim to free navigation of the Mississippi, that his policy was ultimately successful, and that the accepted explanation of its origins cannot be sustained by the facts.
I
When Governor Quesada of Florida informed the Secretary of State in 1790 that his instructions forbade the entry and liberation of slaves fleeing from the United States, Jefferson at once made the information available to Governor Telfair of Georgia and to the northern press as well. But this hope of more amicable neighborhood only provided further stimulus to Georgia slaveowners, whose complaints had already caused remonstrances to be made to Spain, or at least to be sent to the ineffectual chargé at Madrid, William Carmichael. The emboldened planters now determined to seek recovery of those slaves that had entered Spanish territory since 1783. They induced the legislature to  ask the Governor and the Georgia delegation in Congress to use “the utmost influence with the President” to achieve this object. Telfair’s letter transmitting the request arrived in time for Jefferson to discuss the subject with Washington prior to the latter’s departure on his tour to the Southward. Presumably he did so, but Washington’s diary for this period is missing and thus a possible explanation for an otherwise puzzling sequence of events is unavailable.
On the 10th of March Jefferson drafted a mild letter from the President to Quesada designating an agent, whose name was left blank, to agree with the Spanish governor concerning the recovery of slaves. The discussions on the Mississippi question had already begun and Jefferson had already decided how that issue should be met. Yet he did not dispatch the letter to Quesada until more than two weeks later. Even then he sent it by post under cover of one to Washington, with the space for the agent’s name still blank. Under the same cover he also enclosed a copy of his letter to Governor Telfair, drawn up on the 16th before Washington’s departure and presumably submitted to him at that time as indicated by Jefferson’s register of official letters and reports. But the original of that letter was not mailed until five days after the President had left Philadelphia. Two months later Washington stated to the agent sent on the mission to Florida that the response to Telfair had been written at his own direction. Perhaps this was said only to extend his authority to a communication obviously dispatched after he had departed from the seat of government.
But there can be little doubt that Jefferson’s response to Telfair urging restraint and his device of postponing its dispatch so as to place squarely upon the Georgia governor full responsibility for pressing the matter further were calculated to discourage the attempt. Always reluctant to saddle diplomacy with repetitive, ineffectual, or hopeless tasks and preferring instead to husband another government’s “good dispositions for occasions of some moment,” Jefferson was obviously disinclined to make a representation going so far beyond the claims about which he had remonstrated the previous autumn, especially as this might interfere with the matter of much greater moment on which his whole attention was then focused. This is made  clear both by Jefferson’s strong intimation to Telfair against making “a demand of such doubtful and dilatory effect” and by a note appended to the copy of the letter that Jefferson forwarded to the President. In this note he stated that the original had been sent by post and then added: “This letter leaves it to Govr. Telfair to explain to the President, (if he chuses) the number of negroes fled from Georgia into Florida, and which may probably be there now. If the value be so considerable, and the recovery so probable, as to induce the President to make the demand from the Governor of Florida, he will only have to fill up the blank in the letter … to Don Quesada, with the name of the person he may think proper to send.” Since the letter itself made these facts clear enough without explanation, Jefferson’s repetitive summary of its real intent can only be taken to be an additional appeal to the President to resist the pressures being brought by southern slaveowners through their governor.
It is very probable that Washington, in conversations with the Georgians, did reinforce the position of his Secretary of State. But in the end he yielded to the pressures. Arriving in Augusta on the 18th of May, he endured two and a half days of salutes, addresses, dinners, and assemblies. Governor Telfair delivered one of the polite and laudatory addresses of welcome to which the President was obliged to respond. But neither the festivities nor Jefferson’s plain intimations deterred him from bringing “the utmost influence” to bear. Washington dined privately with Telfair on the 20th and by then he had decided to yield and had chosen the emissary. This is proved by the fact that he then handed to Telfair the “dispatches for the Spanish Govr. respecting the Countenance given … to the fugitive Slaves of the Union, which dispatches were to be forwarded to Mr. Seagrove, Collector of St. Mary’s who was requested to be the bearer of them, and instructed to make arrangements for the prevention of these evils and, if possible, for the restoration of the property.”
Washington’s own feelings as a slaveowner and his proximity to Spanish territory when the decision was made may have caused him to see these evils much as the Georgians did. Resentment in that state over the treaty with the Creek nation, the secret article of which had long since been rumored and condemned, may also have affected the decision. This is perhaps reflected in the decision to choose as emissary James Seagrove, who was also United States agent for the Creek. Seagrove, a Savannah merchant who had served in the war and was aide-de-camp to Benjamin Lincoln at the siege of Charleston, had hoped to be made collector at the port of Savannah but instead had been given the unremunerative post at St. Mary’s, despite his powerful political support and his record as “a zealous supporter of the Libertyes of this Country.” In 1790 he had applied for another  office and this, too, perhaps influenced Washington’s choice. He seems to have been reliable and discreet and he did succeed in negotiating an agreement with Quesada. But even though the President yielded to the pressures, his emphatic instructions to Seagrove show that Jefferson’s desire for a conciliatory policy had had some effect. This was further reinforced by Washington’s sending Seagrove in confidence a copy of Jefferson’s letter to Telfair and stamping it with his own authority.
In using the “utmost influence” to obtain these results, the Georgia authorities at least recognized that appeals to an official of a foreign government should be channeled through the office of the President, a requirement not always observed in this formative period when habits initiated under the Articles of Confederation sometimes continued beyond the point at which the Constitution had rendered them obsolete. Indeed, at the very moment that Seagrove was negotiating the agreement with Quesada, the Governor of South Carolina took it upon himself to make a brusque demand of the Governor of Florida for the extradition of two counterfeiters. Charles Pinckney, who as a framer of the Constitution should have known better, not only requested return of the persons indicted for counterfeiting but also proceeded to elucidate Quesada’s obligations under the law of nations and even to make pronouncements about American policy as if he were the head of state:
On the occasion permit me to remark that although no example I believe has yet occurred of a similar application in the United States, yet that the Usages of Nations &c. the interest they must have in guarding against such flagrant instances of fraud and injustice will well warrant you in acceding to the present demand.
I apprehend it to be a fixed principle that in the intercourse between nations in amity they are strictly obliged to cultivate justice with respect to each other, to observe it scrupulously, and carefully abstain from every thing that may violate it. By this I mean that all civilised nations being essentially concerned in the strict execution of those Laws which are calculated to promote the happiness of the citizen or subject and to ensure protection of the public as well as private rights of the community, it is their interest not to countenance much less to afford an asylum to men who have been obliged to fly from the justice of the country they have resided in, whose  Laws they have violated. It is the policy of the United States not even to afford protection to Debtors of other countries their courts being as equally open to foreigners as their own citizens, and it appears to me that it would very much promote the intercourse and good offices necessary between different nations if a precedent was established by which it was understood that no protection could be afforded to fugitive offenders against the Laws, but that in every instance where legal proof could be obtained of the probability of Guilt that upon a demand of the Executive their persons should be delivered up.
The Spanish governor who received this astonishing appeal from an emissary of one state at the same time that an agent of the President delivered a request on behalf of another state might well be forgiven for wondering if the Americans had yet become accustomed to their new form of government. But Pinckney not only demanded extradition of the fugitives: he also informed Washington that he had done so, reminding him that during the President’s stay in Charleston he had mentioned “the great inconvenience the people of this and the neighboring State labour under in having so near a receptacle for their fugitive public offenders, debtors, and even Slaves as St. Augustine.” He even went on to say that the expected arrival of a Spanish minister in Philadelphia made it probable that some arrangements between the United States and Spain would take place and he therefore “thought this the proper time to make the communication.” He did not believe Quesada would consider himself authorized to deliver up the fugitives, but he thought that the request “may in its event be useful by leading to the Establishment of instructions … in future to do so and may hold out an idea to offenders that the justice of their Country will pursue them as far as it possibly can.”
On receiving Pinckney’s letter and the copy of the one he had sent to Quesada, Washington turned both over to Jefferson for comment. Normally the practice long since adopted of having the Secretary of State handle correspondence with the governors would have been followed. But Pinckney’s blundering intrusion into relations with other countries called for an exception. Jefferson emphasized this by drafting an answer for the President to sign and by suggesting that it would be proper for Washington “on fit occasions” to make a direct response to letters received from governors, leaving correspondence on ordinary business in its accustomed channel. The reply that he drafted was characteristically laconic and lent the authority of the Chief Executive to its indirect comment on the intermeddling in foreign affairs by the governor of a state: “Your favor of the 18th of August has been communicated to the Secretary of State within whose department foreign affairs are, and I enclose you a copy of his observations to me on that subject.”

Jefferson’s observations to the President on that subject—the law, the practice, and the implications of extradition—were both learned and detached. Nevertheless his report was a forceful and calculated rebuke to one who had overstepped the bounds of his authority if not those of international comity. Perhaps to soften its effect upon the feelings of a man whose pride was an outstanding trait, Jefferson chose to assume that Pinckney had only proposed to make a request for extradition. This, of course, was a fiction: Pinckney had simply announced to Washington an action already taken. He had stated that he had already transmitted to the Attorney General of the state “a copy of the … Letter [to Quesada] for the purpose of being sent to St. Augustine.” But the fiction could not have blunted the point that Jefferson drove home with such force. Even his phraseology added to the emphasis by echoing that of Pinckney, who in justification of his demand had said that it might “in its event be useful” through its effect on fugitives and on the Spanish court. On the contrary, Jefferson declared, such a demand might “commit us disagreeably, perhaps dishonorably in event.” This was strong language, but he went further: “I do not think we can take for granted, that the legislature of the United States will establish a convention for the mutual delivery of fugitives; and without a reasonable certainty that they will, I think we ought not to give Governor Quesada any grounds to expect, that in a similar case, we would re-deliver fugitives from his Government.” The rebuke was inescapable. Pinckney had both invaded the prerogative of the Chief Executive and presumed upon the treaty power of the Senate.
Thus did the acquiescence of the President in the demands of Georgia and the behavior of the Governor of South Carolina complicate Jefferson’s effort to preserve good neighborhood with the Floridas at the moment he was planning a bold stroke on a far more significant sector. Spanish officials in America, acting under a recent change in policy, added to these complications by attempts to lure American settlers into their territory. Against that policy Jefferson wished to protest only enough to induce the Spaniards to think “this seduction of our inhabitants … very wise policy for them,” thus in time enabling the United States to acquire by peaceful penetration what might otherwise cost a war. He certainly had no desire to see either this strategy  or the object of his other policy nullified by matters of merely local importance. Once the Floridas had been acquired through American infiltration, the problem of fugitive slaves would disappear with the disappearance of the Spanish boundary. The issue of transcendent importance was the cause of the men on the western waters. That issue involved the future of the union.
II
“The Western Country is daily growing into greater importance, and many members of Congress are not sensible of its Consequences to the United States,” Adam Stephen wrote to James Madison soon after the new government was set in motion. “Proper attention to that Country is Absolutely Necessary. In time it will give law to America‥‥ The strength and vigor of the United States lie in the mountains and to the westward.” The furore in the West over the Jay-Gardoqui negotiations, the bitterly partisan divisions in Kentucky, the long series of frustrations encountered in the struggle of the state for admission to the union, the intensified hostilities of the Indians, the activities of emissaries from England, the overtures of Governor Miró to such men as George Morgan—all had produced clamors that could scarcely  be disregarded. The opening of the Northwest Territory under strikingly different methods of organized settlement, with provisions for schools and churches, contributed to the feelings of the older inhabitants south of the Ohio that they were neglected by the national government. A new generation and a new breed of emigrants, farmers rather than woodsmen, added their inexperienced numbers and their considerable goods to the temptations held out to the Indians. In the brief but epochal period from the Annapolis Convention of 1786 to the inauguration of the new government, no less than 1,019 boats carrying 18,761 persons, 8,487 horses, 2,199 cattle, 1,833 sheep, 33 hogs, and 598 wagons passed by Fort Harmar on their way down the Ohio. John Brown, reporting to Madison about the settlement at New Madrid, thought emigrants would be enticed into Spanish territory as rapidly as they arrived from the Atlantic states. “All these circumstances,” Madison wrote to Washington, “point out the conduct which the New Government ought to pursue with regard to the Western Country and Spain.”
But the precise nature of the conduct to be pursued was less obvious than the danger looming in the West. No one in the government was more acutely aware of that danger than Washington. Indeed, no one in America had had a longer, more direct, more varied, or more deeply interested connection with the West, whether in a civil or military capacity, than he. This fact and the confidence that the entire nation placed in his leadership provided a cohesive force of incalculable value. Yet, for all of his experience, Washington always felt some uneasiness about the men on the western frontier. He could not look upon squatters as anything but lawless banditti. He could not forget that the West generally had opposed the Constitution and that the Kentucky delegates in the Virginia Convention had voted overwhelmingly against ratification. He could never share “the peculiar confidence in the men from the Western side of the mountains” so deeply felt by Jefferson, who had never been fifty miles westward of his own home or  endured frontier dangers and discomforts as Washington had. He believed westerners required the restraining force of law and order, while Jefferson valued the spirit of independence fostered by the wilderness and was not disturbed even when it seemed defiance. Both were humanitarian in their attitudes toward the Indians and both were cognizant of the dangers, domestic and foreign, that threatened to separate the West from the union. Equally determined to prevent such a disaster, the President and the Secretary of State nevertheless exhibited their fundamental differences of attitude toward the West as the first Congress came to its close.
In thanking Harry Innes for the gift of an Indian artifact, Jefferson voiced a characteristic interest in the natural history of the West. But his letter was no ordinary item in the proposed “exchange of epistolary communications.” Its purpose in fact was to make a political statement of the first importance. It sought to allay fears and to multiply ties binding the West to the nation. It appealed for support against the prevailing military strategy of the administration. Most important of all, it announced a bold new advance in policy concerning the issue that had disturbed the politics of Kentucky so bitterly for the past few years that its consequences would remain for generations. That issue pivoted on the means to be employed in securing the free use of the Mississippi.
In assuring Innes that there was some good news from Congress—an allusion to the admission of Kentucky to statehood—Jefferson embraced the pleasing form while evading the disagreeable substance. This was characteristic, too, but what he sought to include under the unconvincing rubric “so so” was the Excise Act, the National Bank, and other evidences of fiscalism about which the West felt much as the South did. “A spirit of jealousy which may become dangerous to the union, towards the Eastern states, seems to be growing fast among us,” Washington’s friend David Stuart had written a year earlier. “It is represented that the northern phalanx is so firmly united, as to bear down all opposition, while Virginia is unsupported, even by those whose interests are similar with hers.” Not all in the South or the West disapproved of the tendency of federal measures, but in the months that had elapsed since Stuart reported these sentiments the legislation enacted by Congress had done little to soothe and much to exacerbate the feelings of both regions about the aims of the northern phalanx. Kentuckians in particular, remembering and still deeply embittered  bittered by the Jay-Gardoqui negotiations, were disposed to see in the acts of the national administration an almost exclusive preoccupation with fiscal concerns that had no relation to their urgent need of access to the sea and to the immense national interests contingent upon meeting that need. Their reasons for feeling so had a cogency and found an expression that could not be disregarded.
For to the fears and resentments engendered by the failure to confront this paramount issue of the right to navigate the Mississippi, Kentuckians added a mounting sense of anger and frustration over the failure of the government to provide protection against the Indians—a failure attributable in their view to a stubborn disregard of the lessons of experience and the realities of Indian warfare. Long before Harmar’s defeat a Kentuckian had sounded a warning so emphatic that Washington paid it the tribute of recording it at length in his diary. If the government thought the West could be defended by a few posts along the Ohio, this candid westerner admonished, it had embraced an idea “most erroneous … for an army would scarcely supply the chain that would be necessary.” But coupled with this was a proposal. If lack of finances prevented the government from doing what was necessary and if Kentuckians were given official sanction, they could raise “any number of men and furnish any quantity of provisions.” Moreover, they would wait for reimbursement until finances became available. Washington’s lengthy abstract closed with this warning from the Kentuckian: “the most serious consequences will follow from persisting in the measures which have [been] pursued for some time past.” This was only one of a number of similar warnings and petitions coming from field officers, legislators, and indignant individuals testifying in urgent tones to the same lesson of frontier experience—that the system of employing seasoned woodsmen and hunters as scouts to watch the passes, supported on the outer fringes of settlement by small bodies of rangers equipped with rifles and experienced in Indian warfare, was the only effective defense against marauding bands that could slip so easily between army posts to steal livestock and slaughter settlers.
These pressures from the West were so powerful as to induce the administration early in 1790 to make a fleeting concession to frontier ideas of defense. But such ideas, the Secretary of War made clear, were “uncertain, opposed to the principles of regularity, and to be adopted only in cases of exigence, and to cease the moment the & exigencies shall cease.” Even this carefully circumscribed indulgence to western sentiment was soon withdrawn and the administration placed its reliance upon conventional campaigns. Principles of regularity could scarcely have been more detached from western reality than in the  directions given by Knox in the hastily organized expedition of 1790 urging that the frontier militia be persuaded, if possible, to give up their rifles—weapons that were uniquely suited to the particular demands of the frontiersman in war and peace—and to use army muskets instead. Harmar’s defeat only produced still angrier outbursts  from the West. One of the bitterest reactions was provoked by Knox’ emphasis on economy and his argument that scouts received exorbitant pay, “greatly disproportioned to any known compensation for military services.” The challenge to administration policy was accompanied by a plea for the “old experienced mode of keeping out scouts and rangers.”
Such was the context of Jefferson’s astonishing assertion, made so casually in this letter about a carved Indian image, that “the federal council has yet to learn by experience, what experience has long ago taught us in Virginia, that rank and file fighting will not do against Indians.” The revealing comment was much more than a tacit  acknowledgment of divergent views in the cabinet over military policy. Intentionally or not, it pointed toward the ultimate repository of power. Was not the head of the national councils a Virginian? Had he not begun his extraordinary career with first-hand knowledge of the sort of disaster likely to attend rank-and-file fighting in the woods? Had not the campaign of 1790 taught the same lesson? Jefferson’s appeal to Innes for George Rogers Clark to be brought forward was, as he must have known, hopeless. But the guarded criticism of the administration’s military policy could scarcely have been comforting to Kentuckians who for well over a year had been angrily challenging that policy.
Jefferson, like the inhabitants of the western waters, must have sensed the fact that higher pay for scouts and the state of federal finances did not in themselves foreclose the choice of frontier methods of defense. But neither he nor the Kentuckians could have penetrated at this time the full implications of conventional military ideas as embraced by the federal council. These involved, among other considerations, large contracts for supplies and costly logistics that were by no means to be dissociated from fiscalism and prevailing concepts of energetic government. As the manner in which these were handled became imperfectly unfolded to view, Jefferson may have recalled his own instructions to George Rogers Clark years earlier, at a time when Kentucky was sparsely settled, urging him to obtain provisions on the frontier so far as possible, even to the use of skins for clothing. But he now witnessed the outward manifestations if not the inner operations of a quite different system of frontier defense. A central feature of this system was that, through privileged favors and hidden collaboration, the Secretary of War, the Secretary of the Treasury, and William Duer, whom Madison aptly described as “the Prince of the tribe of speculators” of the day, permitted private interests to intrude so greatly upon public objects as to bring disaster to the military efforts for the defense of the West. So concealed were these operations that a full disclosure has never been made and perhaps, in all of the extended ramifications, never can be. Yet much more is known than has been supposed and it is essential to note at least the salient features. For these operations, echoing the kind of abuse and corruption Americans of the revolutionary era had believed characteristic of the British administrative system against which they had rebelled, contributed greatly to the increasing alienation of the West.
III
Henry Knox and William Duer were friends and associates of long standing. Both had speculated in public securities. Both, together with  the Secretary of the Treasury, were involved in the notorious Scioto affair that was now causing such a clamor in France and among the disillusioned French settlers on the Ohio as to embarrass the government in its foreign relations. Both affected a costly scale of living and both were usually in financial straits. Indeed, some of Knox’ holdings in the Waldo Patent in Maine were at this time in danger of being sold for taxes. Hamilton and Duer were also friends, having been associated in politics, in society, and in the founding of the Bank of New York. Although Duer was well known as a speculator in government securities and public lands—activities forbidden by statute to anyone holding office in the Treasury—and was in debt to the government under contracts going back several years, he was appointed by Hamilton to the second highest office in the department. During his six months as Assistant Secretary, Duer continued his speculative activities and so compromised his public trust as to lay himself open to serious charges of malfeasance. Knox, Hamilton, and Duer had gained an intimate knowledge of each other during their years in New York. The warning signals about the last, a now discredited official, were fully displayed—and blandly ignored.
“It is essential to the minister of a great department,” Alexander Hamilton wrote years later to the successor of Knox as Secretary of War, “that he subdivide the objects, distribute them among competent assistants, and content himself with a general but vigilant superintendence.” This precept, expressed when its author was in a position to appreciate the effect of administrative mismanagement on a commander in the field, was violated in almost every particular in the spring of 1791 by the Secretary of the Treasury and by the Secretary of War. Both had official responsibility in greater or lesser degree for the campaign of 1791, just as both had participated in planning that of the previous year. Both also shared obligations in the crucial task of obtaining and transporting supplies for the army. This last, an open invitation to confusion if not disaster, was a direct result of the propensity of the Secretary of the Treasury for extending the powers and jurisdiction of his department. As early as July, 1790, Hamilton took it upon himself to advertise for bids for supplying army rations for the year 1791, though no statute authorized the Treasury to concern itself with procurement  of stores for military purposes. He also handled contracts for army clothing. On 28 Oct. 1790 he negotiated the contract for rations not as Secretary but as “Alexander Hamilton for and in behalf of the & United States of America.” Under this engagement one Theodosius Fowler was the nominal public contractor, but the actual principal soon turned out to be the recent officer of the Treasury, William Duer. Knox, to whom fell the duty of supervising their friend’s  performance, seems from the beginning to have regarded him as the real contractor and to have treated him as such. In January he wrote Duer privately and confidentially:
I have written you twice in my private capacity relatively to the supply of rations upon the frontier to which you have not particularly replied. It is true you have written a public letter to the secretary of the treasury respecting the necessity of anything further. I am really concerned upon your account as well as the public that the supplies should be adequate to the demand. I sincerely hope the means you have taken will answer the end. … Every appearance indicates an extensive Indian war. Great preparations must be made and probably great quantities of provisions will be required. I give you this hint in confidence as the measures are not yet decided upon by Congress. But as soon as they shall be it will be necessary to proceed with great vigor.
In fact, the Secretary of War had only a few days earlier submitted to the President his plans and estimates for an expedition that he hoped would be superior to all opposition. But the repetitive private promptings suggest that Knox had no great confidence in the adequacy of Duer’s arrangements to meet his public responsibility.
In his proposal for a larger expedition Knox recognized that if protection to western settlers were not afforded, “seeds of disgust will be sown; sentiments of separate interests will arise out of their local situation, which will be cherished either by insidious domestic, or foreign emissaries.” The tense was wrong but the implication was clear. The  frontiers had to be defended not only for the sake of the inhabitants, but also to demonstrate to lawless and dissident elements the power of the government to preserve peace and good order. “It is true economy,” Knox concluded, “to regulate events instead of being regulated by them.” Had the Secretary of State known all of the ramifications of this belief that Indians could be subdued, foreign emissaries thwarted, separatism quieted, and ties of loyalty to the union strengthened by a show of force, his allusion to the failure of the administration to learn from experience in its conduct of Indian warfare might have been less muted. For at the time Knox reported to Washington the probable need of “another and more effectual expedition against the Wabash Indians” and simultaneously condemned the Virginia plan of frontier defense as being “destitute of those principles of unity and responsibility, essentially necessary to guard the public from abuse,” he himself set an illuminating example of the manner in which orthodox military methods could provide a convenient nexus between public responsibility and private interest.
Since the chief contractor for supplies was not only a debtor to the government of long standing but was also embarrassed by debts to private individuals, the Secretary of War found himself handicapped from the start in the effort to proceed with great vigor. On the day after the necessary legislation was passed, Knox, obviously with Hamilton’s approval, wrote the following remarkable letter to John Holker, prominent Philadelphia merchant:
I have the honor to inform you, that the interests of the public, require that the secretary of the treasury and myself should make some arrangements with William Duer Esq of New York, who is interested in the contract for supplying the troops on the Frontiers with provisions.
The duties of our station forbid our going to New York, and I understand that some unsettled business between Mr. Duer and you may render it inexpedient for him without some previous explanations with you to repair to this city.
The object therefore of this information to you, is to request, (if it be not incompatible with your interests,) an assurance, that Mr. Duer may repair to this City, on the public business herein mentioned and that you will not directly or indirectly, take any measures on his journey to, during his stay in this City, or on his return to New York, arrest or in any other way molest him on account of the points in dispute between you and him.
Holker must have given the assurance not to impede the public and private debtor on whom the government placed its reliance, for Duer arrived in Philadelphia early in April and remained at least until the end of the month. While there he received an advance of $30,000 on the Fowler contract. On the 26th Knox awarded him another contract  for supplying the troops on their way to Pittsburgh, on which an advance was also made. Two days later Knox personally borrowed $10,000 from Duer, half in specie and half in promissory notes signed by Duer and later discounted, through Knox’ friend Thomas Randall of Shaw & Randall, at the Bank of New York.
Thus with the aid of capital made available from the largest sum to be appropriated for Indian warfare in any single year since the Revolution, the two men allowed the urgent spring months to slip away while they concentrated their energies upon a vast scheme to purchase from one to four million acres of land in Maine. Early in June they met in New Brunswick and signed a partnership agreement which in its salient aspects—particularly in the plan to sell large tracts of land to French émigrés—was copied almost exactly from the Scioto speculation. But experience in that failing venture had at least taught the two partners that absolute control in this one should rest in their hands and not be shared by any associates who might be admitted. They also acted in secrecy. The Secretary of War and the  public contractor were to be carefully screened from view while the delicate negotiations were carried on by trusted agents—General Henry Jackson, an old friend and comrade-in-arms of Knox, and Royal Flint, a merchant and associate of Duer who had long been engaged in various speculative activities and procurement operations for the government.
The principals in this scheme laid down revealing guidelines for their agents. If the committee of the General Court of Massachusetts balked at conditions to permit aliens to buy from the partners but were otherwise amenable, Jackson and Flint were directed to close with them rather “than hazard a Legislative Decision.” Reports had come to Knox and Duer that the committee were hostile to sales of immense tracts “from a Jealousy of Monopoly, and perhaps other Causes.” But this, they told the agents, need present no difficulty. Different companies could be formed under different names, provided the agents took care to vary the amounts of land asked for “in order to avoid suspicion of Combination.” If, however, an application to the General Court should prove to be necessary, “no Time should be lost in securing an Interest favorable to our object”—that is, by permitting members to share in the speculation. The agents were to seek lands contiguous to navigation, since it was probable that four million acres well located would cover all “Considerable Tracts of Cultivable Land, in which Case the Purchase of half would operate as a Monopoly of the whole, and Enable us to fix the price.” Above all, they directed as they themselves set the example, “It is of great Importance that no Time should be lost in carrying our Plan into Execution.” The following day Knox sent Duer’s two notes to Shaw & Randall to be discounted. In the next few days he took it upon himself to obtain the necessary relinquishment of Samuel Ogden’s claim to Maine lands, a task at which he succeeded at the cost of future disagreements.  The secrecy, the object, the close collaboration between a public officer and a private individual, and the deceptive methods to be practiced upon a state legislature were in the classic pattern of the great land speculations of the day. Knox was the guiding spirit, Duer the willing accomplice.
Jackson proved to be an adept negotiator and the committee of the General Court was amenable. In just a month and a half from the time the partnership was formed, the agents signed a contract in Boston to purchase 2,000,000 acres of Maine lands at ten cents an acre, tax free for ten years and payable in eight annual installments. The partners were so jubilant that they at once included their agents in another agreement to purchase an additional million acres, with no one else to be admitted to this partnership save by consent of all four. To add to Knox’ satisfaction, his long negotiations as agent of the Commonwealth for the sale of about 70,000 acres of other Maine lands of a confiscated estate left in insolvency by his Loyalist father-in-law, Thomas Flucker, against which creditors’ claims of more than £17,865 were filed, had been brought to a happy climax just at this time. These negotiations, begun in 1790, had paralleled the speculation with Duer and, like that, had engrossed the attention of Knox during the critical months of spring and early summer. Knox stipulated that the sale of Flucker lands at auction should comply with the law in every respect and there is no reason to doubt that this was done. But when the auction was held at the Bunch of Grapes Tavern in Boston, the estate was knocked down to Dr. Oliver Smith at a figure much lower than Knox had anticipated—lower even than the appraised value—and Smith, in accord with a previous understanding arranged by Jackson, promptly reconveyed the lands to Knox for $3,000. Everything, the agent assured the Secretary of War, “was perfectly agreeable to Law—so, you may rest satisfied that no difficulties can arise on that head.”

Late in June, only a few days before St. Clair’s army was supposed to move against the Indians, Knox wrote to Duer: “If [Jackson and Flint] can execute the advice I have given them they will do well.” He chided his partner for being “a terrible correspondent.” Then, as if startled by a sudden realization that other matters of great urgency also required advice and direction—matters to which he had given only perfunctory attention since issuing orders to St. Clair in March—he added: “For Gods sake put the matter of provisions on the frontiers in perfect train. All our troops are in motion forwards, 2500 besides the old troops before on the Ohio.” Knox had just reported to the President that all was tranquil in the West. To the Vice-President he had stated that 2,800 troops would have marched by the end of June—a detachment he asserted would “be adequate in addition to the force already on the frontier.” But early in July he wrote to Duer privately and more urgently: “I am much alarmed by the information just received from Mr. Walker that you are yet to make arrangements for the pack horses for the expedition. I hope in God you have made other and more effectual arrangements or you will suffer excessively in your interests besides greatly retarding the public service.” He asked to be informed by return of post what steps had been taken with respect to both supplies and transportation.
The next post brought Jackson’s gratifying news about the speculation but no word from the contractor. Knox at once congratulated Duer on their “capital acquisition.” Creditors evidently were still keeping the latter under restrictions in his travels, and so the Secretary of War promised to come at once to New York to settle plans for realizing the rich promise of the Maine venture. Then, as usual relegating public matters to second place in his letters, he echoed in almost identical  words the repetitive warnings given so long ago as January: “I have written repeatedly upon the subject of the provisions on the frontiers. I pray you most earnestly as you value yourself and friends that you have every preparation made to the extent of the probable demand—indeed every thing to be done after this month may be too late for the expedition. I should have little doubt that all would go well were you present with your stock of resources. But I am greatly anxious!” The anxiety was understandable and the appeal was urgent, but it was already too late. These words were in fact written on the very day—postponed by Knox from the first of July as originally planned—that the expedition was supposed to move against the Indians. The untrained and poorly equipped troops had been slow in moving forward, but provisions and packhorses to transport them had been even more laggard. While Knox had been so zealously guiding the private speculation, more than a month had elapsed with not a word from the contractor. Public duty had been subordinated to personal concerns as the Secretary of War, screened alike from public view and from associates within the administration, sought a vast monopoly of Maine lands through manipulation and avoidance of legislative scrutiny. Washington, as dubious about land speculators as he was about frontiersmen, was convinced that peace with the Indians could not last “while land jobbing and the disorderly conduct of our borderers is suffered with impunity.” But he could not have known any more than Jefferson did how seriously landjobbing had penetrated his cabinet and interfered with the western campaign.
IV
While William Duer had many reasons for being a poor correspondent, these had nothing to do with his responsibility as a public contractor. His first interest at this time was an increasing speculation in public securities. Secondary to that, not even excepting the venture with Knox, was his collaboration with the Secretary of the Treasury on a quite different kind of monopoly. Hamilton, besides shielding Duer as the real principal in the contract for supplying the western posts, had in other ways acted for ostensible public ends in such a way as to benefit his friend. Before learning of Harmar’s defeat and as the entire West recoiled from the blow, he had directed the extension of public surveys in the Northwest Territory at a time when such an activity could only have been carried out under protection of troops sorely needed for other purposes. This, of course, would have indirectly  benefited the Scioto purchase and those interested in it. Now, at the very time that Knox and Duer were planning another Scioto in Maine, the Secretary of the Treasury unfolded his plan for the Society for Establishing Useful Manufactures and enlisted the collaboration of Duer as its chief promoter. The idea for such an institution may have originated with Tench Coxe, but Hamilton at once made it his own and during the spring and summer, with Duer’s enthusiastic assistance, brought it into being. Early in August the two men met in New Brunswick with Governor William Paterson and others to organize what was to become—through the useful offices of the governor and interested members of the New Jersey legislature—one of the most comprehensive private monopolies ever chartered by a state legislature. Aiming at perpetual control of water power of the Passaic at the Great Falls, this grandiose scheme for a national manufactory of textiles and other goods was the largest capital venture yet to be launched in the United States. The franchise included lottery privileges and the use of public securities as collateral for the purchase of shares, two features that made it easy for Duer to connect the operation with his primary speculative interests. Though the Secretary of State had advised the President against lending his office to the enticement of textile workmen from England because it was contrary to British law, the Secretary of the Treasury himself assumed responsibility in this venture for procuring British artisans, machines, and managers and for engaging them under contract. All of this naturally created much concern on the part of the British agent George Beckwith, who had been assured by Hamilton that the United States would remain an agricultural nation and a market for British manufactures, offering no field for a clash of interests.

The enterprise further impinged on foreign relations by its effect on the negotiation of American loans in Europe. Even before the plan for the Society was drawn up, Hamilton brought his considerable powers of persuasion to bear upon Théophile Cazenove in the hope of obtaining financial support for the scheme in Holland. Cazenove was agent in America of four financial houses of Amsterdam, one of which was actively involved in loans on behalf of the United States and all of which, as heavy investors in American securities, were naturally aware of the importance of having close and friendly access to the fountainhead of fiscal policy. Cazenove was by nature disposed to be optimistic about American economic enterprise and he was an ardent admirer of the Secretary of the Treasury, whom he considered resourceful, brilliant, and profound—“cet homme veritablement Supérieur.” Hamilton made the agent his confidant, gave him “the most secret details” about his interconnected program of public finance, promised to lay before him in a few days the plan for the manufacturing establishment, and informed him that he depended upon the concurrence of the Amsterdam financiers “for the success of all prudent measures that will promote the prosperity of the United States and thus enable them to maintain their engagements faithfully.” Hamilton also dropped a hint that, the moment public revenues made it possible, the deferred annuities would become “un fond actif” at least to the extent  of being exchangeable under a new loan for other securities bearing a yield of 4%. In reporting these facts to his principals, Cazenove emphasized the confidential nature of the information but urged them to bear it in mind when forming plans for the deferred annuities. “A genius such as Mr. Hamilton,” he added, “can neither remain idle nor avoid useful and grand objects, hence one may expect each year to see good plans hatched and a vigorous thrust made to reduce the legal rate of interest.” As a further mark of confidence, Hamilton informed Cazenove that a firm of Paris and Geneva bankers had offered to purchase the American debt to France. Cazenove duly reported the fact, mistakenly assuming that the proposals had been sent by William Short to the Secretary of State, but he promised additional information. Hamilton also assured Cazenove, some eight months before making his official report to Congress, that he had prepared and hoped to have enacted into law “An act for the encouragement of Manufactures under which the Government will promise a fixed and guaranteed interest on funds subscribed by shareholders in all companies of this sort”—all, that is, that were organized on the principles of this first venture and capitalized at not less than half a million dollars. Cazenove was so impressed by the unusual marks of confidence displayed in these disclosures that he did not wait for authorization but at once subscribed for $25,000 of the Society’s stock to be equally divided among his four principals. Independently of the pleasure this would give the Secretary of the Treasury, he informed the financiers, the probability of success was great and, in any case, “the risks were not to be compared to the advantages.” Whatever these cautious capitalists may have thought of the grandiose scheme, they promptly ratified Cazenove’s action and even authorized him to increase the subscription. But the agent, restraining his usual optimism, declined. “This enterprise being more for the public interest than for profit of the Shareholders,” he explained, “I did not venture to commit you beyond your desire to contribute to the success of a plan that Mr. Hamilton has so much at heart.” There was no need to risk more for the public good when “les chances avantageuses” for the shareholders were already secured by a modest investment in what the Secretary of the Treasury had so much at heart.

The benefits that Cazenove had in mind were already apparent in the confidential disclosures thus freely made to a private representative of foreign capitalists. They are also apparent in the fact that, at this moment, Cazenove was urgently pressing the army contractor, William Duer, to purchase large sums of public securities for the houses that he represented. He had already contracted with Duer for future delivery of $130,000 in United States six per cents and now he was pressing for an additional purchase of $120,000. The sum of these purchases was the amount needed to acquire the 400 shares in the Bank of the United States that the financiers had directed their agent to purchase. Late in April, Duer, in an unwonted moment of prudence, declared to Cazenove that he dared not commit himself for more than half of the securities desired. But two days later—immediately after Duer had received from the Treasury an advance of $15,000 on the Fowler contract—he changed his mind and obligated himself for the entire sum. It is difficult to believe that, in an operation having for its object the procurement of a large block of shares in the Bank of the United States and involving both a privileged friend and the agent of financiers whose aid was being solicited in behalf of his favorite project, the Secretary of the Treasury did not have some connection with this sudden change of mind on the part of William Duer.
It is certain that Hamilton, Duer, and Cazenove acted in unison and mutual understanding in reporting the plan of the Society to the Amsterdam houses. For even after Cazenove had informed his principals of the Secretary’s conversation in which he expressed his hope of support, Hamilton chose to repeat the appeal through Duer as if he had not already discussed the subject with Cazenove. This contrived indirection enabled him to voice words of praise for the agent while extolling the interrelationship of his public and private objects. Though addressed to Duer for transmittal to Cazenove, the message was aimed at the Amsterdam capitalists:
I send you herewith a plan for a manufacturing Society in conformity to the Ideas we have several times conversed about. It has occurred to me that Mr. Cazenove might be willing to adventure in the project. The good sense and discernment, which he possesses, assure me that he will readily appreciate whatever of good there may be in the plan, and there has appeared to me in him a disposition very liberal and very favourable to whatever tends to advance the prosperity of the country. Besides the merit to which he is intitled on this score … he Seems to have adopted the solid position that those things which tend to promote the developpement and amelioration of the means of this country tend also to render his speculations on its affairs more beneficial and to enlarge the sphere for future operations. He will not improbably regard the projected undertaking in this light and could he be induced to engage in it, it would have an encouraging effect‥‥ The more I have considered the thing, the more I feel persuaded that it will equally promote the  Interest of the adventurers and of the public and will have an excellent effect on the Debt.
In brief, by joining in efforts to promote the public good the bankers would benefit themselves, protect their interest in the national debt, and enlarge their own sphere of operations. Having just gratified Cazenove by the contract for purchasing federal securities, Duer added his own appeal to that of Hamilton. The agent transmitted both letters to his superiors and enclosed with them the Secretary’s acknowledgment of the subscription that had been made in behalf of the bankers:
I learn with Satisfaction the light in which you view the plan for a manufacturing Society communicated to you by Mr. Duer, in consequence of my suggest[ion]; and feel myself indebted for the dispositions towards me, on the part of the Dutch Capitalists, which you so politely assure me of. These dispositions are not merely flattering—I regard them as a real resource towards the success of my public views. And shall cherish a Sincere wish to preserve them.
The readiness with which You, Sir, enter into the Plan proposed by me is a new proof of that liberal and enlightened judgment which has led you, on every occasion that has occurred since your arrival in this Country, to discern the perfect harmony that subsists between the interests you represent and measures tending to give solidity to the affairs of the United States.
William Short, fiscal agent of the United States in Europe, knew no more about these arrangements by which the Secretary of the Treasury used the weight of his office to benefit a private monopoly than Arthur St. Clair knew about the land speculations of the Secretary of War. Like the field commander, he only felt the frustrating results without penetrating the underlying cause. Not all of the frustrations, to be sure, emanated from this source. Some arose from restrictions that Jefferson himself had originated as a safeguard against the artifices of the Amsterdam bankers and, when Short pointed out their restrictive effect, Hamilton promptly obtained Washington’s concurrence in having them removed. But these limitations were known and ephemeral. Those arising from the private relationship between the Secretary of the Treasury and some of the financiers from whom his agent was seeking loans for the nation were hidden and lasting.
In negotiating the first loan some months before Hamilton solicited an investment from Cazenove, Short was able to force the Amsterdam bankers to reduce their commission by stating, politely but with stubborn  insistence, that otherwise he would be obliged to look elsewhere. But in the months that followed the bankers who had so long directed American loans were confirmed in their desire to retain the business and only prevented from dictating its terms by the skill and monumental intransigence of the fiscal agent. Short, well aware that European capital was becoming increasingly available to the United States, could recommend that the Amsterdam financiers be placed in competition with those of Geneva, Genoa, Antwerp, Paris, and even London. He could urge the importance of giving all European financial centers such full and authentic information about the United States and its fiscal affairs as Willink, Van Staphorst, & Hubbard received regularly by virtue of their established connection—information it was far “from their interest to render … Public.” He could even hint that the bankers had access to his own reports to the Secretary of the Treasury. He could point to the manner in which some of these houses floated loans on the American liquidated debt at a higher rate of interest than that offered on loans of the United States and were thus competitive. He could reiterate his belief that the opportunity of  obtaining reduced interest rates depended on resources the United States might find outside of Holland.
But in fact Short’s position as an independent negotiator had been seriously compromised by the superior to whom these cogent observations were made. On the negotiation for the next loan when Short agreed to double the amount borrowed on condition that a reduction in commission take place, the bankers blandly ignored him, announced a new loan of six instead of three million florins, demanded a higher commission on the larger sum, and thus sought to deprive him of his sole weapon at the same time that they charged him with attempting “to recede from a Bargain” already agreed upon and approved by the Secretary of the Treasury. The charge was groundless, the enlargement of the loan unauthorized, and Short stood adamant in the conviction that the United States should not be required to “make a sacrifice of a right so clearly ascertained.” But when the bankers appealed to the Secretary of the Treasury, they were sustained by him, with the concurrence of the President. Hamilton conceded that Short was right, but he nevertheless thought it “more interesting to the United States to keep the commissioners in good humor, in order to a more cheerful co-operation in the more important point of a reduction of interest, than to make so small a saving in charges.” To the bankers he gave the assurance that their difference with his agent would not impede cordial relations in future and coupled this with what appeared to be a strong threat to look elsewhere if the bankers could not contract for loans at 4% interest. The price of the public securities, he wrote, would satisfy them that it was “ceasing to be the interest of the United States to borrow abroad at a higher rate‥‥” Hamilton sent a copy of this letter to Short. “You will easily comprehend the motives which directed the turn of it,” he added. But only the Amsterdam bankers could have grasped the meaning of this remarkable communication in the full extent of its ambiguous aim to “conciliate in a satisfactory degree all interests, public and private.”
For the fact is that Hamilton’s failure to sustain his agent came on the heels of Short’s signal success in proving that competition was far more effective in negotiation than attempts to keep the bankers in good  humor. Late in 1791 when he negotiated a loan in Antwerp at 4.5% interest—a rate the commissioners of American loans had theretofore declared to be unobtainable in Amsterdam—their cries of mortification and charges of impropriety on the part of Short did not prevent them from offering to meet this competitive rate and even to declare their willingness to open the next loan in Holland at 4% interest. Short immediately gave his authorization and at the same time bluntly informed the bankers that no other loans would be negotiated at a rate higher than that. This offer by the bankers and authorization by Short were fully known to the Secretary of the Treasury when he expressed to the former his apparent threat to seek resources elsewhere unless they agreed to a 4% interest rate. In consequence, Hamilton’s words take on a quite different meaning. What he had actually said was that, if the bankers agreed to an interest rate of 4%, this would “effectually obviate the possibility of any future recourse elsewhere, and … secure to all parties the important advantage of permanently concentrating the loans of the United States in one great money market, upon terms which [would] conciliate in a satisfactory degree all interests, public and private.” In other words, if the bankers did what Hamilton knew they had already offered to do and what he also knew Short had authorized them to do, the business would remain in their hands beyond the possibility of any future competition elsewhere. Thus translated, the contingent threat vanishes, an unequivocal promise takes its place, and the fiscal agent stands bereft by his superior of even the possibility of using the one weapon that had proved so successful.
Such a contingent pledge of permanent relations with one group of financiers or even with one financial market was at variance both with prudence and with the spirit of the Acts of Congress authorizing negotiation of loans anywhere in Europe. The Amsterdam bankers were naturally overjoyed with a settlement in their favor that simultaneously removed the threat of competition and exacted of them in return only the performance of what they had promised—and what, in fact, they had already done. For on Christmas Eve of 1791, more than six weeks before Hamilton repudiated his agent’s position and made his pledge to the bankers, Short had signed the contract for a loan of 3,000,000 florins at 4% interest. The victory was his alone. Hamilton was generous  in his congratulations. “The event,” he wrote, “is a confirmation of the good policy of opening to the United States more than one market. This could scarcely be denied. But it was a policy exactly the opposite of that to which the Secretary of the Treasury had committed himself. No word of either censure or praise of Alexander Hamilton seems to have escaped Short in all of his voluminous correspondence. But even at the moment of his most conspicuous success, when he still had reason to hope that he would be sustained by his superior in the dispute with Willink, Van Staphorst, & Hubbard, he confided to Gouverneur Morris his wish that he had “never been employed in this most disagreeable of all kinds of business.”
William Duer was the common link in these land and manufacturing speculations that had such ramified effects for the military commander in the West and for the fiscal agent of the United States in Europe. But these enterprises were only ancillary to the great object that diverted Duer’s attention from the conduct of his public business. The stock market was his natural element. There, Cazenove reported, he speculated with “une grande ardeur” at a time when two-thirds of the promissory notes discounted by the Bank of New York were estimated to be for purchase of public securities and when the financial centers of Boston, New York, and Philadelphia “reciprocally electrified themselves” and “Expresses galloped between the three great markets more swiftly than between London and Amsterdam in a crisis of war or peace.” All that had happened in the past twelvemonth, the Dutch agent concluded, grew from such small seeds that the best eyes had not perceived them “and Mr. Hamilton, although possessing the eyes of a Lynx, has confessed to me more than once, in intimacy, that he still seemed to be under illusions of a dream.” Equally in private and just as the ambitious manufacturing scheme was being launched, the Secretary of the Treasury felt obliged to give Duer a stern warning. But the foundations of the pyramid of paper had been laid long since and had not escaped the eyes of men who faced the realities of existence on  the western waters. The contractor of supplies for St. Clair’s expedition was merely one of the chief builders among those who utilized materials lying ready at hand as a result of fiscal and banking policies of which the Secretary of the Treasury was the architect. Within a few months the panic broke in full force, Duer was sent to jail on the suit of private creditors, and the Society for Establishing Manufactures suffered disastrous consequences along with others. But the basic cause of its failure lay elsewhere. Hamilton, well persuaded that both the public interest and his own policies were involved in the fate of the company, had the misfortune to choose as the chief instruments of its doom two of the most sanguine visionaries of the day—first, William Duer to head the enterprise and, second, Pierre L’Enfant to try to salvage the wreck. Both choices were ill-advised, made in each case after the individual had been obliged to leave government service under discreditable circumstances. But the fundamental mistake was Hamilton’s own and, whatever his lynx-eyed gifts, was equally visionary. This was the attempt to usher in the industrial age at least a generation ahead of its time. The collapse and wreckage of the Society for Establishing Useful Manufactures served chiefly as a warning against the dangers of a fiscalism not grounded in the realities confronting a nation predominantly agrarian and commercial and having in its rear vast undeveloped territories for expansion.
Thus did the Secretary of War and the Secretary of the Treasury divert from his public duty the army contractor to whom they had awarded the trust, tempting him with the sort of speculations to which he was notoriously addicted. There were, of course, ample precedents  for such intermingling of public and private interests. From the earliest days of the Revolution, to look no further, officials of such probity as Robert Morris and Nathanael Greene saw no conflict of interest in bestowing procurement contracts upon themselves and their partners in business. But it is misleading to attribute this to the supposedly unrefined mores of the age. It is equally so to place responsibility upon the mere absence of a clear administrative distinction between public obligation and private advantage. Corruption, collusion, and favoritism in office, whether in the age of Walpole or earlier, had always had its denouncers and disinterested performance of duty its champions. But the essential fact is that a distinction long recognizable in ethics had been given a new clarity and an immensely greater binding power by the revolutionary proclamation that the people were the sole repository of sovereignty. Thenceforth private interest could not properly be the touchstone of official conduct, much less take precedence over public responsibility. Some, like Jefferson, grasped the fact immediately and fully, though none followed him in this so far as to make it an explicit matter of principle to avoid land speculation and other forms of aggrandizement lest this affect his decisions as legislator and public officer. Others required administrative and statutory regulations that lay chiefly, though not altogether, in the future. The generality of the people in this revolutionary age, however, perceived the line of demarcation so instinctively that Jefferson thought the first requirement for a public official to retain their confidence was to convince them of his personal disinterestedness. Yet in this critical and divisive decade when disunion was threatened so often from the West and elsewhere, there was a growing conviction of favoritism in government and a diminishing confidence in the will of the federal administration to insure that “the bond of union … be the equal measure of justice to all its parts.” These were among the most conspicous results of Hamiltonian principles of administration that deliberately, if covertly, rejected this ethical distinction of the new order. They were also at the root of western disaffection.
However secretly the Secretary of War and the favored contractor carried on their speculations, the effect on measures for the defense of the West could not long be concealed. Exactly mid-way between the signing of Knox’ contract for the Maine lands and the organization of Hamilton’s manufacturing enterprise, Arthur St. Clair wrote in desperation to  the Secretary of the Treasury: “General Butler (nor any of the levies) has not yet arrived, and three companies only of the recruits. I am at my Wits end about it, for much will be to be done after they do arrive and the Season is passing—from every appearance it will be September at Soonest before it will be possible to move, and then there is not much time left for the operations of the Campaign.—Mr. Duer has not put the affairs of his department in that Certain State they ought to be with respect to the transportation.” A fortnight later Duer’s agent still had not received instructions “from the contractor … directing the means for transporting the supplies of the army on the intended expedition.” Late in August, Knox, obviously reflecting the President’s deep concern over the failure of the army to get under way, informed St. Clair that he had repeatedly directed him to make good any deficiency in supplies or transportation by giving his own orders, holding the contractor answerable. But this, besides being too late to remedy matters, only threw upon the commander in the field a responsibility properly belonging to the contractor and the quartermaster who were under the immediate supervision of the Secretary of War. The failure of performance was not only in transportation. In May and June, the period of most active attention by Knox and Duer to their speculations in land, General Richard Butler’s letters to Knox made repeated complaints “of fatal mismanagements and neglects, in the quartermaster’s and military stores department, particularly as to tents, knapsacks, camp kettles, cartridge boxes, packsaddles, &c. all of which articles were deficient in quantity and bad in quality.” Supplies were so deficient indeed that the troops were almost constantly suffering from hunger. The expedition was delayed so long from lack of transportation and other causes that forage for artillery and packhorses was almost non-existent. Desertions multiplied to such an extent toward the close of the expedition that St. Clair was obliged to send some of his best troops back to guard the line of supply against pillaging. The disastrous end came on a snow-covered clearing at dawn on 4 Nov. 1791 when the hungry and dispirited army, reduced by want to almost half its original strength and exhausted by the labor of building forts and hacking an artillery road through hardwood  forests, suffered the most crippling blow ever given by Indians to an American military force, the casualties being greater even than those at Braddock’s defeat almost four decades earlier.
This unhappy fate of the expedition that Knox hoped would protect the frontier, “curb the licentious, and prevent the evils of anarchy, and prevent the usurpations of the public lands,” helped confirm western antipathy to federal measures because of its stark contrast with what Jefferson called “this years experiment.” That experiment was in effect an unleashing of the Kentuckians to permit them to fight Indians in the frontier manner. The Secretary of War had embraced the plan only under pressure and with extreme reluctance. He was in fact so opposed to anything like local initiative in such matters that he gave a private and blunt rebuke to offers of cooperative action coming from western Pennsylvania. “In Answer to your Request on the subject of the Frontier Defense,” he wrote Richard Peters as the campaign of 1791 was being planned, “I can explicity inform you that the Measures taken for the Purpose will be immediate and must take Effect as soon as any State Arrangements can possibly get into Operation.” But Kentuckians were in no mood to be put off with such illusory promises. The President was so aware of their feelings that he not only championed them in his message to Congress but also authorized the experiment that proved such a contrast to the “principles of regularity” advocated by the Secretary of War.
Thus when John Brown left Philadelphia for Kentucky early in March, he was followed by an express carrying orders from Knox authorizing Charles Scott, Harry Innes, Benjamin Logan, Isaac Shelby, and Brown himself to raise a force of militia and volunteers and to undertake expeditions when authorized by the commanding general. St. Clair followed soon thereafter on a special mission of conciliation to the Kentuckians, whom he found enthusiastic over the plan for a co-operative action. “I do not believe,” he reported to Knox, “there is more  affection, among all ranks, for the General Government in any part of the United States.” Raising a force in Kentucky was not without difficulties, but the western leaders with astonishing rapidity organized, equipped, and set in motion a small army of eight hundred mounted volunteers. Late in the afternoon of the 23rd of May General Scott led his men northward of the Ohio and in the next ten days destroyed several Indian towns, killed a score or so of warriors, captured fiftyeight others, and lost no man in action. The swift expedition was over before the Secretary of War finally got around to giving positive orders to St. Clair to let it begin. There was no organized opposition and therefore no triumphant victory. Yet surprise had been achieved and one prominent Kentuckian was quick to point out to Madison and to anyone in government who would listen that frontier methods of warfare offered useful contrasts to conventional strategy:
more real injury was effected than … by the expedition last fall which cost so much blood and treasure. The taking of so many prisoners, the undeniable proof that the Indians have received that they may be attacked at any time without their having any previous notice of the design, the appearance of such a body of men on horseback, the return of the army without the loss of a single man, and the knowledge that the whole army comes from a country which ten years before was their hunting ground must all tend to strike a great terror into the Indians ‥‥ Will not this expedition prove unquestionably what is the most proper mode to attack Indians? If this does not satisfy government they will be one day convinced that the greater the expence and preparation for an attack on them and the greater the parade and form which is used in the business, the smaller will be the chance of success.

Another mounted force of seven hundred men had been organized to move against the Cherokee at the same time Scott’s force crossed the Ohio, but had been restrained because of reports that these Indians were in treaty with Governor Blount. In July James Wilkinson did lead five hundred mounted volunteers still farther northward and killed or captured a larger number of Indians. A third expedition might have been launched, such was the zeal of the Kentuckians, but St. Clair withheld his permission. In October the President, praising the “enterprise, intripidity, and good conduct” of the Kentucky militia, reported to Congress that these offensive operations had “been crowned with full success.” Late in November Jefferson informed Short and others that “our Indian expeditions have proved successful.” Then, early in December, the shattering news of St. Clair’s defeat arrived in Philadelphia, stunning the nation. As if to make the grim contrast between the frontier method of quick forays and the lumbering pace of conventional measures all the more conspicuous, Scott, Wilkinson, Logan, and other Kentucky leaders had remained south of the Ohio when St. Clair, in desperate need of able subordinates, started northward on his fateful march.
It is understandable that, as St. Clair later declared, the disaster should have agitated “the public mind … in an extraordinary manner.” The response of the administration was to disregard the lesson that Jefferson thought experience had suggested long ago and that the remarkable contrasts of 1791 had freshly demonstrated. It called for greatly augmented military estimates and for increasing the regular establishment to about 5,000 men. “To this,” wrote a Virginia Senator, “I was opposed from a conviction that they were useless and that 12, or 1500 woods men would soon end the war, and at a trifling expense.” The response of the House of Representatives was to appoint a committee of inquiry. That committee found, on the basis of overwhelming evidence, that the chief cause of the disaster was the failure of the public contractors to meet their responsibility, compounded by the mismanagements and inefficiency of the quartermaster, Samuel Hodgdon. Duer, in prison, considered himself to be an innocent victim,  “stretched on the rack of public investigation.” On the crucial charge that there had been a total failure in the procurement of horses and that St. Clair had been obliged to purchase between six and seven hundred, paying for them with bills later protested by Duer, he could only say that this was “as void of foundation” as the other accusations and that he had engaged a special sub-contractor for obtaining horses, had given him orders, and had supplied him with funds. Such, in general, were his responses to all of the charges. At the ensuing session of Congress Knox and Hodgdon vigorously defended themselves. The Secretary of War tried to shift the major burden of responsibility to St. Clair. He even went so far as to argue that the general had discretionary power to suspend the expedition if increasing obstacles seemed to make its prosecution imprudent, though the Secretary’s own repeated orders at the end of summer, expressed with increasing emphasis on behalf of the President, left St. Clair no alternative short of direct insubordination. Knox’ extended reply rested on essentially the same ground Duer  had chosen—that the superior, having issued and even repeated the necessary orders, could not be held responsible for the manner of their execution by the subordinate. St. Clair always believed that the Secretary of War had contrived to delay his voluminous reply so that, in the closing days of the session, the committee would be unable to report and thus a veil would be drawn over the whole matter. He himself was permitted only three days in which to answer documents that rested on extensive use of official files and “had been many months upon the anvil.” But the committee of inquiry, while amending its report in a few minor particulars, stood firm on its original conclusion as to the chief cause of failure. That conclusion—that the breakdown of army supply services had been almost complete—is amply supported by the evidence.
V
The combined impact of federal measures and the manner of their administration not only contributed to the rising spirit of discontent in Kentucky but also influenced political rivalries that had developed there and had been aggravated by the imperative need of westerners for access to the sea. These rivalries, in part mirroring divisions in national politics that had long since become evident, were exemplified in two very different letters written from Kentucky late in 1790. Both communications, coming from men of standing and intelligence in the West, arrived in Philadelphia at the right moment to add force to their meaning.
The first of these letters was written by Thomas Marshall, friend of Washington and father of the future Chief Justice. It was addressed to the President and voiced the belief that “a great Majority of the people” of Kentucky were well disposed to the government. But its real aim was to confirm Marshall’s prior allegation that “a violent seperation from the United States had been intended by James Wilkinson, John Brown, and others in order to form a commercial or other connection with Spain or, if amicable measures failed, to obtain free use of the Mississippi by force with the aid of England. In this prior communication Marshall had been particular in pointing  suspicions of treason toward John Brown, former law student of George Wythe, friend of Madison and Jefferson, and for the past six years a principal architect of measures leading to the admission of Kentucky to statehood. Subsequently Marshall’s son, James Markham Marshall, had been defeated by Brown in the bitter campaign of 1790 in which the losing candidate charged his opponent with having “entered into treaty with the Spanish Minister [Don Diego de Gardoqui] for the purpose of separating the district of Kentucky from the United States and forming an alliance with Spain.” In an effort to sustain this charge Marshall, after the election, revealed in the Kentucky Gazette some pertinent passages from a letter written by Brown in 1788 transmitting in confidence the news of overtures made by Gardoqui when the Continental Congress failed to admit Kentucky to the union. It was the issue of the Kentucky Gazette containing  this letter that the defeated candidate’s father sent to Washington as supposed proof of Brown’s perfidy. Thomas Marshall also offered it as evidence that, though well disposed, the majority of the people had been beguiled into placing their confidence in such a person as Brown “through the influence and industry of his confidential friends”—that is to say, those friends who were supposedly interested in separating from the union and in forming a connection with Spain. But he closed his letter by assuring Washington that there was no danger—“our officers and influential characters having taken the Oath to support the general Government together with the position the continental troops have taken … leaves us little to fear from the Machinations of any Spanish party.” On the insubstantial foundation thus laid by Marshall was erected the legend of a treasonable conspiracy that embittered the politics of Kentucky for more than a generation and provoked a historical controversy lasting from that day to the present.

Washington, now dependent more on Marshall than on those of the opposite political persuasion for confidential communications from Kentucky, was highly pleased with this evidence of the good disposition of the people of the district. “I never doubted,” he replied early in 1791, “that the operations of this government if not perverted by  prejudice or evil designs, would inspire the Citizens of America with such confidence in it as effectually to do away with those apprehensions, which, under the former confederation our best men entertained of divisions among ourselves or allurements from other nations; I am therefore happy to find that such a disposition prevails  in your part of the Country, as to remove any idea of that evil which a few years ago you so much dreaded.” Though Marshall had touched upon foreign affairs by raising suspicions about a member of Congress and his supposed involvement in Spanish intrigues, Washington did not deposit his letter among the records of the Department of State. Jefferson probably never saw it.
The second of these letters from Kentucky late in 1790 was from George Nicholas and was altogether different in nature. It impugned the loyalty of no one. Instead of repeating partisan accusations, it was concerned with western realities. While affirming that the bulk of the inhabitants were attached to the union, it held forth no comforting assurances. It was, on the contrary, a warning so blunt as to be almost an unofficial ultimatum from a respected Kentuckian who felt that westerners had been neglected too long by the national government. In effect this letter was a continuation of the previous communication from Nicholas that had so greatly impressed Washington. Like that, it was addressed to Madison. But Madison no longer enjoyed the role of principal adviser to the President and Nicholas’ letter was so candid, so exigent, and so peremptory in its challenge to the national administration that it would have been obviously impolitic to reveal it to one whom no man could press too far. It arrived, too, in the midst of the debate over the National Bank and it assailed the bargain over the Assumption and Residence Acts in such a way as to implicate all participants, including the President who had signed the measures. Despite Nicholas’ characteristic authorization to Madison to make such use of the letter as he saw fit, it is virtually certain that the President never read it. It is equally certain that the Secretary of State did and that, toward the close of the session, Jefferson, Madison, and John Brown conferred about the response to be made by the administration to its central argument. For the fact is that this letter affords an essential key to the decision to commit the government to a new policy toward Spain. It is therefore necessary to take some note of its author, its background, and its substance.
George Nicholas, connected by birth and marriage with distinguished families of Virginia and Maryland, was a former Revolutionary officer, a lawyer, a man of wealth and enterprise, a considerable land speculator,  an acute political observer, and an ardent champion of republican principles. He had once been led to serve Patrick Henry’s purposes so as to inflict a grievous wound on Jefferson, but when challenged he stood firm as “a freeman and the representative of free Men,” believing that elected officials not only could but should be called to account. In the Virginia ratifying convention of 1788 he was such a strong advocate of the Constitution that Hugh Blair Grigsby thought him Henry’s most formidable opponent, being so cogent and sustained in argument that posterity might even “hesitate in awarding the palm of superiority to Madison.” Nicholas was a zealous suporter of Madison in the ensuing campaign and believed it to be a crucial test of strength, for he thought that Henry and his followers advocated a second convention not so much to amend the Constitution as to destroy it. Early in 1789 he moved from Albemarle to Kentucky, being immediately captivated by its climate, its promise, and its enterprising people. Late in 1791 Washington referred to him as “an influential character in Kentucky.” During his remaining years in the state, Nicholas became an ardent Republican, an opponent of such Federalist measures as the Jay Treaty, and a bitter enemy of the Alien and Sedition Acts. Like his college-mate Harry Innes and other leading Kentuckians, he took advantage of James Wilkinson’s concession from Governor Miró to trade with New Orleans—a quite public and legitimate enterprise, however much it may have been conceived for the enrichment of the concessionaire. But it is scarcely credible to suppose that the man who dared to call Jefferson to account, to oppose Henry, and to admonish Madison and even Washington could have become a mere follower of Wilkinson on his removal to Kentucky. Indeed the two men were not intimate. Nicholas, however, was a friend and supporter of John Brown. His contemporaries regarded him as an unusually independent spirit, devoted alike to the principles of republicanism and to the union. “There never was a man of a character less equivocal,” wrote one who knew Nicholas well. “Ardent in his temper, highminded and sincere, he was above and incapable of disguise.”

All of Nicholas’ letters to Madison in the years following his emigration to the West testify to the accuracy of this characterization. These letters are in fact the most acute political commentary available concerning the situation of Kentucky and its relation to the union, the major theme to which Nicholas addressed himself. Their value for Madison was augmented by the fact that he knew the man who wrote them was not ambitious for office. Before leaving Virginia, Nicholas had asked Madison to keep him informed about the probable attitude of the national government, as well as “the present views and future conduct of Great Britain and Spain,” toward Kentucky. “I make these inquiries,” he said, “not as a politician but as a private citizen of that country for I go there with a determined resolution never to engage in a public business of any kind.” In his first communication to Madison after emigrating, Nicholas declared that, though the situation of Kentucky was critical and though the desire to separate from Virginia was general, a majority of the people wished to remain a part of the union. A few proper steps taken by the national government would “make it more popular [there] than in any part of America.” The first step was “to assert the right and procure the enjoyment of a free navigation.” The second was to provide defense. If these reasonable demands were neglected, the westerners would all unite in demanding them and they would “live under any Government to obtain them.” “You know my attachment to the union,” he concluded,
but I declare freely to you if I am disappointed in my expectations from the justice and policy of the new Government that I shall be ready to join in any other Mode for obtaining our rights. That government which with-holds from us the necessary defence and suffers our most valuable rights to be taken from us by another nation has no right to expect our support.—These points are so essential to our  well-being that delays in establishing them will be dangerous. Recollect how willingly Great Britain would have acceded to the terms first demanded by America after she had in vain attempted to subjugate her. Reasonable terms when once rejected will not give satisfaction. … If the general government consider us as enemies or aliens at least let us be treated as men and told what we have to expect from her. She may fix in her interest this people as one man who will always be ready to oppose any improper attempts that may be made by any other states. I may be too sanguine but I do not think any part of America can boast so large a proportion of independent men who will be desirous of giving up to their government all necessary power and will ask at their hands nothing but what freemen and fellow-citizens have a right to demand.
Given the situation of Kentucky and the state of parties there, Nicholas thought it sufficient to let Madison know “that danger may arise.” A wise government would forestall the danger: “timely applications may prevent, but none will be effectual enough to cure the disorder.” Such was the beginning of these candid reports from the western country. Nicholas’ warnings became steadily more solemn, his belief in the justice of the Kentuckians’ cause more profound, his criticism of the national government more blunt.
“I shall never write any thing to you,” he told Madison late in 1789, “the truth of which I am not well assured of. You make any use of what comes from me that you may judge proper.” He believed no late attempts had been made by Spain or England to detach Kentucky from the union. But Spain was playing a game that might depopulate the region if not counteracted, offering to those who would settle within her jurisdiction lands, protection, freedom of religion, a choice of government, and a market for tobacco open only to Spanish subjects, the last equal to a differential of seven dollars a hundredweight in 1789:
If Spain perseveres steadily in this conduct for only two years no man can say how far the emigrations to that country may be carried. … These considerations I should suppose would make the new government take the most decisive steps as to our right of navigation and also induce them to pay particular attention to the gaining the affection of the people. So far have the steps that have been taken hitherto … been from having a tendency that way that they must necessarily have produced a contrary effect. No support has been given us by the general government and the regulation of Indian matters has been placed in hands who were interested in a continuation of their depredations on us. It is known to every person that if a trade is not established with them on such a footing as to supply their real wants that they will supply themselves by plunder. The management of Indian affairs being placed in the hands of persons living on, and interested in the welfare of, the other side of the Ohio, and no adequate provision being made to  supply the Indians with those articles they cannot subsist without it became their policy to hold out to the Indians that we were a separate and distinct people from them, and that they might be at peace with them and at war with us, by this means giving them security at our expence. Besides as long as this difference subsists between the different sides of the river in the opinion of the Indians it gives their settlement a much better chance of being inhabited. Thus our interests are placed in the hands of men who have a contrary one to pursue and who have already given sufficient proofs that they will follow their own interests when they clash with ours.
As an extensive holder of Kentucky lands, Nicholas could not have been a wholly unbiassed witness to the drain of population to the southward or to the apparent advantages given to federal officers, civil and military, on the north side of the river. But, disinterested or not, he reported on the prevalent attitudes of Kentuckians with candor and realism: “Surely this district the inhabitants of which are twenty times as numerous as the people on the other side of the river ought to have as great a share in the management of Indian affairs as the people on the other side. I am well convinced the bulk of the people here are strongly attached to the union and that characters might be found in the district better qualified to manage this business than those in whose hands it is now placed. If it is not the desire of the new government to lose all its friends in this quarter a change must be made in this business. Let them take such steps as will convince the Indians that the Americans are all one people, that they shall never attack any of them with impunity, and that in future their real wants will be supplied in time of peace.” Kentucky could not only raise all the men and provisions necessary for defense, but the failure to make use of her resources and the mistaken reliance upon a few army posts had produced a general belief that the purpose was less to protect Kentuckians than to hold them in check. “I can only say,” Nicholas concluded this second warning, “if we are treated as fellow citizens any check will be unnecessary, but that if it is intended to withhold from us all the benefits of good government, a little time will shew that as heretofore we have found the troops useless and faithless as friends, hereafter we shall disperse them as enemies. Upon the whole I shall close this subject with assuring you that government has been deceived in the accounts they have had from this country, and that it is my opinion that the most serious consequences will follow from their persisting in the measures which have been pursued for some time past.” Nicholas could not have meant that the deceptive accounts came from Kentucky’s representative in Congress, John Brown, in whom he had full confidence and to whom he regularly referred Madison for confirmation and elaboration of his own information. They came from interested officials and individuals north of the Ohio.
This was made clear in his next letter to Madison, written late in the spring of 1790. Nicholas reported that Indian depredations “have been of a more striking nature this spring than formerly, but not to a greater amount. They have taken several boats, attacked a few of  the troops, and stolen the officers horses. These last have opened their eyes which have remained so long shut. They no longer consider them as brethren and declare them the aggressors. Their conduct has been the same for ten years, and the only change that has taken place is in their attacking the property and persons of these men who I suppose are the servants of government and not the objects they wished to protect. If these Gentlemen now change their language to government it will prove very sufficiently that what I suggested in my former letter was true: that they disregarded the interest of Kentucky entirely and only thought of that of the other side of the river.” Should offensive actions be contemplated, such regulars as could be spared and the militia would be sufficient: “The people would go with pleasure and we could furnish every thing necessary but the military stores.” The command, he thought, should be given to some Kentuckian skilled in Indian warfare. His own choice was Isaac Shelby. Such prospects seemed to give Nicholas a glimmer of hope and so also did the choice of persons for the chief administrative offices in the national government: “The Western country consider their interests as safe in the hands of Mr. Jefferson.” But federal measures filled him with new anxiety. Assumption was too much like consolidation. The funding system was dangerous: its prototype “was introduced into England when the government doubted it’s own strength and popularity. I hope that is not the case here. A government that relies for support on it’s creditors and not on the affections of the people cannot be durable. And yet I find this one of the arguments relied on in favor of this system. … I wish success to all the attempts that have been made in favor of liberty. It will be a greater honor to this age to have it hereafter said that it best understood and asserted the rights of man, than to have repeated of them ten times as much as ever was said of the age of Lewis 14th. or Augustus.”
In a single sentence Nicholas had set the problem of Kentucky in perspective and defined the essential nature of the contest that racked the administration for years to come. But the mere observation that the durability of the union was to be found in the affections of the people rather than in the ligaments of interest, like all of Nicholas’ reports from the troubled region, only reflected the many tensions and divisions within the nation—the claims of agriculture against the objects of fiscalism, the demands of local interests as opposed to those of the nation, the preference for frontier ways of fighting over the conventions of traditional warfare, and above all the deep-rooted cleavages between the North and South, brought into sharp relief here along the river that might have unified but only served to accentuate the boundaries of two great streams of migration having such variant systems of land settlement, education, religion, manners, and ways of looking to the national government. No officer of that government to the northward of the Ohio could have uttered what this private citizen had been expressing with such force for the past two years. Now, on the last day of 1790, Nicholas looked back upon the events of the  preceding months and found Kentuckians’ loyalty tried to the utmost, their patience at the limit of endurance. His letter to Madison on that day assessed the cost of federal measures and equated it with the future of the union.
“All the real friends of the Union and the General Government must have been very much hurt by the proceedings of your last session,” he began. Assumption was both unjust and beyond the powers of Congress. Yet the measure was not so bad as the method of its enactment by representatives who decided issues not “according to the dictates of reason and justice, but [made] their voting for one measure the price of another.” Nicholas could not have known how uncomfortably applicable this observation was to both Madison and Jefferson, but he went on to suggest that the Residence Act was based on a delusion, that the eastern states would support Pennsylvanians in its repeal, and that the only hope of preventing this lay in a presidential veto, which he would regret because it would defeat the will of “so great a proportion of the Continent.” Kentuckians were willing to assume that these two questions had “called forth more of the spirit of party and intrigue” than would ever again be exercised in Congress. But, he added, “if you go on so hereafter we must suppose either that a general government composed of many independent states cannot be kept long together; or that all attempts of men to govern themselves will end in confusion and factions. If either of these facts should be established would not prudence dictate to us to look out for a master in time and by agreeing to terms of submission prevent the more rigid ones which would be imposed on us after a revolution?”
With this opening, Nicholas turned to the central issue:
I am happy that the contest between Great-Britain and Spain has turned the serious attention of Government to the Western country. Every thinking man who is acquainted with the extent and fertility of our soil must be satisfied that the U: S: will have every thing to hope or fear from us at a period not now very distant. It must also be obvious that it will depend on Government whether the event will be favorable or unfavorable to them. We have every wish to continue united to you, and that built on the surest foundation a belief that it will be to our interest: but this opinion is formed on a supposition that we shall receive from Government that protection as well of our persons and property as of our just right that we have an unquestionable claim to. Would you be contented to the Eastward with a government which left you exposed to the ravages of a merciless enemy and which permitted another power to prevent you from enjoying the fruits of your labour; would you not disgrace the name of free and rational beings if you did? And if this conduct could not be expected from you why should it from us?
I agree with you in opinion that if G: B. was possessed of the key to the Western country that it would be a vital blow to the independence, trade and power of the U: S: but I differ with you as to the effect it would have on the Western Country itself. Considering  us a part of the U: S. we should certainly be affected with whatever lessened their power and importance. But as after such an event it would be impossible that we should continue united to you, we ought to consider what would be our situation if seperated from you and remaining unconnected with any power, or subject to Great-Britain. In either of the last cases, it would be manifestly the interest of G: B: to give us every encouragement that she possibly could, for as what we made would all pass through her hands it would manifestly tend to increase her resources, besides acting as such a drain to you as would prevent your being able to enter into any competition with them. There is nothing which their colonies or commerce would want from America but what the Western country could supply them with. Making N. Orleans a free port only subject to the navigation laws of Great Britain would answer all their purposes of ambition and commerce and our’s of interest. Figure to yourself what effect it would have on your population if [we] were clear of taxes, protected against the Indians, with a free trade down the river, with the highest prices for our commodities that the price for them in any part of the world would justify and you labouring under all the inconveniences which would attend a war with such a maratime power. But you say after having made us answer her purpose she would oppress us. To this I answer that at first she would readily give us advantageous terms; that as long as any contest continued between you and her she would rather add to than diminish those terms, and that after having been so long fostered by her, we should be able to set her at defiance, and if not arrived at that degree of strength, we would again unite with you upon those principles of mutual benefit and advantage which altho’ you do not fully comprehend at present, a connexion of a few years between G: B. and the Western country would fully explain to you.
These are the thoughts of the most enlightened men amongst us, but such thoughts as they only give utterance to in whispers; because it is yet hoped and believed that you will do us justice. But let it once be established that this hope is vain, they will be immediately published and with what effect you must judge.
I am so zealous a friend to the Union upon proper principles, that it is not believed here that I entertain a thought of this kind; but I am only a friend to that Union as I think it may be serviceable to my country, and if I find that the powers of government are either withheld from us, or perverted to our destruction, then I should be compelled with my countrymen, however reluctantly, to look out for other anchoring ground. The critical situation in which we are placed has drawn forth this chain of thinking; for the particulars of which I refer you to Mr. Brown. If you think that any thing I say upon this subject deserves attention use it as you please; let what will happen I have no objections to my sentiments being known, and in case of any future necessity it will give me pleasure to reflect that I did not join in any measures which may prove destructive to my old country without having first given them timely warning of their danger. We have risked and sacraficed  every thing to try our fortunes here, and childish fears and scruples will not make us lose all chances of benefit from our change of situation.
This astonishing communication, unequivocal in its warning that a people who had migrated to the wilderness to seek their fortunes would neither be submissive nor restrained by childish fears, must have echoed with strange familiarity in the consciousness of the Secretary of State. Composed in a different era and under other circumstances, it was indeed nothing less than a refrain from his own powerful arguments set forth in 1774 in A Summary View of the Rights of British America, an unequivocal restatement of his own warning in a private letter of 1775 that was also accompanied by protestations of a desire to remain united. The rhetoric of the Revolution, multiplied with immense force many times by the public consciousness of that epochal experience, was now being turned upon the administration. Petitions, addresses, and private letters had poured in from the West for the past six years beseeching both Virginia and the national government for protection against the Indians and for aid in gaining free use of the Mississippi as a natural right. Year after year conventions had been held and duly elected representatives had called for admission of Kentucky to the union in order that the westerners might meet their local problems under their own political institutions. Yet these parallels to proceedings before the Revolution had thus far been unavailing. Significantly, Nicholas made no appeal for statehood. His silence on the point only underscored the ominous warning that the time for appeals was running out. The essential reality was not statehood in itself but the nature of the problems to be faced, within the union if possible but without it if necessary.
This, as Jefferson and Madison well knew, was far blunter than the warnings that had come from John Brown and others during the crisis of 1788. At that period Virginia and Kentucky, by “Compact solemnly entered into,” had declared their assent to statehood. Brown as a delegate to Congress had introduced the petition and worked assiduously to gain its object. Congress, by almost unanimous  vote, had approved the idea but deferred action to the new government. Brown could not have known that one New England delegate had foreseen that Congress would find “some very decent excuse … for deferring the determination at present,” but he easily penetrated the fact that arguments of inadequate powers under the Confederation conveniently covered a general opposition among New England delegates “lest another Vote should be added to the Southern States.” In this he had not been alone and his prediction that Vermont would be coupled with Kentucky as a balancing weight—the first of a long sequence of sectional compromises—was borne out. The near unanimity of the vote on that occasion, reflecting an understandable desire not to embarrass the new government, could not conceal the sectional issue or prevent a bitter disappointment to Kentuckians who remembered that seven northern states only recently had indicated their willingness to yield the right of navigation of the Mississippi for a period of years.
Now in 1791, having been vindicated at the polls against the allegations of Thomas Marshall and others, Brown was again in Congress, again pressing for admission of Kentucky to statehood, and again a confidant of Jefferson and Madison in matters concerning the West. Three years had passed since he had warned that the “Jay-Gardoqui negotiations had laid the foundation for the dismemberment of the American Empire by distroying the confidence of the people in the Western Country in the Justice of the Union and by inducing them to Dispair of obtaining possession of that Right by means of any other exertions than their own.” During the long years of petitioning, the Kentuckians, confident of their growing strength and fully aware of the weakness of Spanish defenses on the lower reaches of the river, had left as the most conspicuous evidence of their attachment to the union a massive record of their restraint, their patience, and above all their aim to achieve their purposes through constitutional proceedings. But now the old issue suddenly assumed a more ominous gravity, as if only a Thomas Paine were needed to touch the combustibles into flame. It could no longer be postponed or even confronted by the mere formality of admitting Kentucky to statehood.
When George Nicholas drafted his blunt warning he did not know that the threat of war in Europe had been averted, thereby nullifying Jefferson’s hope of using the crisis to open the Mississippi. But John Brown in Congress knew it and both he and the Secretary of State could not have been unaware that the fact only added urgency to  Nicholas’ candid words. Both men also understood that the removal of the danger of war would not in itself deter such an adventurer as James O’Fallon from setting in motion plans for an expedition of conquest down the river. Jefferson had long ago urged the Kentuckians to avoid such aggressions and to await the outbreak of war in Europe as a means of attaining their goal. Now the arrival of Nicholas’ letter, the possibility of a collision between rash westerners and Spanish troops, the news of fresh Indian incursions following Harmar’s defeat, and the general tendency of federal measures all conspired to make inadvisable if not dangerous any further reliance on a diplomacy of opportunistic waiting for the outbreak of a European conflict. Six years earlier Washington had thought the western settlers stood “as it were upon a pivot: the touch of a feather would turn them any way.” As Nicholas’ reports proved, the words were far more applicable in this new crisis than at the time they were uttered. It was now imperative for the government to give Kentuckians unmistakable evidence of its determination to hazard everything up to the point of actual rupture with Spain.
VI
But even as the chorus of warnings from the West grew in volume and intensity, those delegates from the middle and eastern states who had voted with unbroken solidarity to achieve a treaty Brown and others thought would dismember the empire were validating the suspicions of the men on the western waters. The unanimous northern majority—led by a Massachusetts delegation that Monroe considered “the most illiberal” he had ever known—had been powerful enough not to yield a single vote even in the face of southern efforts at a compromise arrangement. Their essential aims had not been deflected by the change in government that had taken place. On the contrary, their hopes for a successful resumption of negotiations on the terms proposed had been strengthened by the augmented powers of the government. Whether Jay and his supporters discounted or disregarded the threats of disunion, whether they failed to grasp the gravity of the sectional crisis, or  whether they conceived the national interest in terms of commerce and navigation that transcended western concerns, they did in fact attempt to resume the negotiations shortly after the new government was established.
This revealing episode has never entered into accounts of American foreign relations because the documents pertaining to it are incomplete, some of the principal ones are undated or have had erroneous dates assigned to them, and no proper ordering of those that have survived has been made. Two of the key documents, both by Washington, have been misconstrued. This attempt was both audacious and illtimed. But the fatal miscalculation its leaders made was to misgauge the character of the President, hence the carefully laid plan came to wreck upon the solid rock of his prudence and understanding of western political realities. This effort to project the suspended policy toward Spain as if nothing had happened since it was first proposed—as abortive as that of the mission of Gouverneur Morris which originated in the same quarters and was inspired by similar political and sectional interests—requires attention despite its failure. For Washington’s response in 1791 to Jefferson’s decisive departure from that policy can best be understood by comparison with his response to Jay on the same issue in the summer of 1789. The origins of the scheme extended back to the political contests of more than four years earlier.
Indeed, the roots go deeper. When Jay was in Madrid during the war and Gardoqui, acting for Florida Blanca, suggested that the navigation of the Mississippi be given up as a consideration for the Spanish loan being sought, the American minister, knowing full well the feeling back of his instructions, replied: “The Americans, almost to a man, believe that God Almighty had made that river a highway for the people of the upper country to go to sea by.” After independence had been obtained, Congress’ instructions to the American minister to Spain, drafted by James Monroe, made this attitude explicit: unless the boundaries set forth in the Treaty of Paris and the right of navigation of the Mississippi from its source to the ocean were expressly stipulated, he was directed to “enter into no treaty.” This categorical limitation was not approved or sent to Carmichael, having been rendered unnecessary by the arrival of Gardoqui a few months after Jay became Secretary for Foreign Affairs. Gardoqui’s commission gave him full powers to fix the boundaries and “other points on which … it is always convenient and necessary to have established regulations,” to which the King pledged his royal word  to ratify and execute “whatsoever shall be … stipulated and signed.” Congress, approving a report by Elbridge Gerry, William Samuel Johnson, and James Monroe, similarly gave Jay full powers to treat and sign whatever articles might be necessary for fixing the boundaries “and for promoting the general harmony and mutual interest of the two nations.” The next day a commission, drawn by Charles Thomson, echoed the royal pledge by committing Congress to ratify “whatsoever shall be by him … stipulated and signed.” But Jay was instructed by Congress to report to it any proposals that he offered to or received from Gardoqui prior to the making of any commitment. Understandably, Jay thought the commission “well drawn” and the instructions a handicap. He therefore requested that the requirement to report every proposition be removed, otherwise Gardoqui would discover the fact and thus become more cautious in negotiating. This was a valid argument, but it was also one that worked both ways. For if the absolute restriction set forth in Monroe’s instructions of December 1784 were not made a part of Jay’s instructions, Gardoqui would discover that also. Congress acceded to Jay’s request but restated in explicit language the requirement that any articles arranged with Gardoqui should particularly stipulate the boundaries and the right of navigation as confirmed by the Treaty of Peace. Since Gardoqui’s own instructions forbade him to yield on the latter point, there could of course be no treaty as long as the stipulation remained in Jay’s instructions and he respected it.
By October Richard Henry Lee thought that this obstacle had caused the negotiations to become stalled and that the troublesome issue of navigation had been “postponed to a distant day.” But behind the curtain Jay and Gardoqui had no difficulty in coming to a prompt understanding about the essential features of such a treaty of commerce and alliance as both desired, the most far-reaching provision of which would have committed the United States to a guarantee of the possessions of Spain in North and South America. Another article provided full reciprocity, by which merchants in either country would have their ships and merchandise treated as those of nationals in the other, thus eliminating duties levied on fish, flour, lumber, and other northern produce in the already flourishing trade with Spain. This was the principal object of the treaty and to achieve it Jay sought to avoid the obstacle posed in his instructions. Without yielding the right of navigation, Jay conceived the idea of stipulating a “forbearance” in the use of the river for the duration of the treaty. Such an accommodation  through postponement of the issue naturally made Gardoqui’s task easier and he readily agreed to this proposal as an equivalent for the grant of full commercial reciprocity. Late in November he reported to Florida Blanca that he and Jay were at work on the draft articles and that, when they saw a favorable moment, Jay would present the result to Congress to determine whether or not Jay’s proposal to forbear use of the Mississippi would be acceptable. Unless it were, Gardoqui added, “I have declared I can proceed no farther.”
This revealing assertion affords the key to an understanding of the true character of the ensuing four years of “negotiations” between Jay and Gardoqui. For the fact is that, from the moment the two diplomats arrived at their private understanding in the autumn of 1785 until Jay made his final effort in the summer of 1789, the American plenipotentiary was not so much engaged in diplomatic bargaining with the Spanish encargado as he was negotiating with Congress, seeking to gain acceptance of the compromise proposal without which Gardoqui had said he could not proceed. Jay’s role thenceforth was less diplomatic than political, less that of an envoy for the nation than that of an advocate for the interests of a particular section which he identified with the national good. In filling that role Jay engaged in political connivance, in partisan intrigue, and in concealment from Congress of the full extent of his agreement with Gardoqui. His first exercise in the use of such tactics was unfortunate and all were unsuccessful.

Late in 1785, perhaps because he was aware that the Lees of Virginia did not share the views of most southern delegates on the Mississippi question, Jay decided to sound out the author of the restrictive instructions, James Monroe. Somewhat freely, he disclosed that his primary object was a commercial treaty with Spain, that Gardoqui would negotiate one on condition that the United States forbear the use of the river for twenty-five or thirty years, and that Jay “was desirous of occluding the Mississippi” to achieve this object. Monroe was reserved. Jay then went on to suggest that, if the matter were “brought to the view of Congress they wo’d most probably disagree to it, or if they sho’d approve the project, conduct themselves so indiscreetly as to suffer it to become known to the French and Engl’h residents … and thus defeat it.” To avoid these embarrassments, he then hinted at the expediency of asking Congress to appoint a committee “to controul him in the negotiation.” Monroe reminded him of the instructions with which Virginia had bound her delegates and warned him of “the impossibility of their concurring in any measures of the kind.” This ended their personal communications on the subject. But in the following months, while Jay awaited whatever turn of events might be favorable for presenting his compromise proposal, Monroe became fully convinced that the Secretary for Foreign Affairs was intriguing with members to carry his point. When William Grayson joined the Virginia delegation the following March, Monroe briefed him about Jay’s disclosures. But this information and the apparent lull in the negotiations persuaded Grayson that, as he informed Washington in confidence, there did not appear to be “the most distant prospect of forming a treaty … with Spain.”
It is not surprising that he should have felt so. Rufus King was not the only member of Congress who was gloomily predicting the inevitable dissolution of the government unless the states soon exerted themselves to support it. Attendance had fluctuated so that, late in May, only six to nine states were in attendance, thus requiring unanimity to enact any legislation and making it impossible to act on important matters such as the ratification of a treaty. Yet this was the moment Jay chose to bring forward one of the most disruptive issues that could be laid before Congress. He did this by asking Congress to appoint a committee “to instruct and direct [him] on every point and subject relative to the proposed treaty.” He made this request because the negotiations had encountered “certain difficulties which … should be so managed as that even the existence of them should remain a secret for the present.” He desired even the appointment of such a committee to be kept secret. Of course the real difficulty lay with his own instructions,  not with Gardoqui. Most members of Congress and some outside knew it was this that had prolonged the discussions for almost a year. Later, when called upon by Congress to explain, Jay produced a letter from Gardoqui, dated four days before his request for the appointment of the committee, which asserted that the American claim to navigate the Mississippi was ill-founded and that the King would never permit such navigation between “the two banks belonging” to Spain. But this letter, coinciding with Jay’s own arguments about improving Spanish-American commercial relations, was clearly contrived for the eyes of Congress. Jay had known since his first conference with Gardoqui in the summer of 1785 that the King would not yield on this point. That the letter was concerted between the two diplomats is also indicated in Gardoqui’s opening statement: “The period is arrived that we have wished for many months when there would be a full meeting of Congress, that you might refer to them the difficulty which you have manifested to me respecting the claim to navigate the river Mississippi‥‥ I request the favour of you to do it as soon as possible.” This assigned the correct cause but asserted a fact which also proved the letter of the encargado to have been arranged. For on the date borne by that letter only six states were in attendance. At that time, too, Jay had merely requested the appointment of the committee without disclosing the nature of the difficulties. But, after being requested to appear before Congress early in August when twelve states were represented, Jay handed in the letter from Gardoqui describing a non-existent situation in May as the reason for his request for immediate attention to the matter. This was an inept and unimportant contrivance, for Jay had long since revealed his real object to Monroe. It was he who was waiting for the opportune moment, and he was forced to accept August as such when Monroe defeated his move in May.

Having been forewarned, Monroe immediately saw that the plan was merely to obtain a committee to cover the proposed forbearance of the use of the Mississippi. He knew that Rufus King was associated in the move and he accurately described the terms of the proposed treaty long before Jay disclosed them to Congress. In support of Jay’s request, King made a long speech which Monroe interpreted as “a tryal of the pulse of the house.” The result was that Jay’s letter was referred to King, Pettit, and Monroe, a committee well-balanced sectionally but with the supporters of Jay dominating. Monroe, believing that no advantages equivalent to the commitment involved in the guarantee of Spanish possessions in America had been or could be made and agreeing with Jefferson that any engagements closing the Mississippi would “separate … all those westward of the mountains from the federal Government and perhaps throw them into the hands eventually of a foreign power,” proved to be an intransigent minority of the committee. When it met on the 1st of June, Jay was present. But King, Pettit, and Jay could make no headway against Monroe’s stubborn insistence upon the express stipulation of the right of navigation that, for over a year and a half, he had made the sine qua non of any treaty with Spain. The committee adjourned, unable to agree on a report. Rufus King then expressed deep regret that only Massachusetts of all the New England states was represented, being convinced that the subject more vitally affected eastern interests than any question since the peace. At first, he hesitated to put his views in writing. But after the fruitless meeting of the committee he unburdened himself to Elbridge Gerry. Writing urgently and in confidence, King revealed Jay’s article forbearing use of the river for a period of years and concluded that if an uninterrupted navigation should take place at that time, as he conceded was the desire of the public generally, every emigrant to the western country could be regarded “as forever lost to the Confederacy.” His arguments for a commercial treaty “formed … upon principles of exact reciprocity” anticipated those later employed by Jay before Congress. He saw this as beneficial for the western inhabitants and declared that, if they were not attached by interest to the union, he could discover no principle  that would bind them. A few weeks later he had reached the conclusion that nature had “severed the two countries by a vast and extensive chain of mountains,” that interest and convenience would keep them separate, and that the feeble policy of a disjointed government would not be able to unite them.
Monroe, already forewarned, declared that Jay had told the committee nothing not already known. Within two weeks he had come to the conclusion that the scheme to obviate the restrictive instructions had failed. But once again Jay’s political moves were only held in abeyance, undoubtedly because of meager attendance in Congress. Six weeks after the committee held its inconclusive meeting, however, delegates from New Hampshire, Connecticut, and Rhode Island had appeared, so that for the first time since Jay presented his request twelve states were present, with those of the North in the majority. Rufus King, convinced that Monroe would not yield, then decided to put the question to a decisive test—a decision which would scarcely have been made without prior consultation with Jay and the northern delegates. Late in July King informed Monroe that he and Pettit had concluded the committee could do nothing better than to ask to be discharged and to recommend that the matter be referred to a committee of the whole, with Jay being directed to attend and explain his request. Monroe concurred and on the 3rd of August Jay appeared before Congress, presented the letter that Gardoqui supposedly wrote to him on the 23rd of May, and supported its principal arguments with a speech he had reduced to writing for the sake of accuracy and precision. While urging full reciprocity in trade, by which codfish, flour, masts, and timber would be exchanged for Spanish gold and silver, Jay did not even suggest that the prohibition against the vending of tobacco in Spain be made a matter for negotiation. This prohibition, he thought, would probably continue whether or not a treaty were concluded. Most important of all, despite his declared purpose to present his “sentiments on the subject … with precision, and authentick evidence of them,” he concealed the most fateful of all of the articles that he and Gardoqui had initialled—that which would have converted the treaty into one of alliance mutually guaranteeing possessions along a boundary of more than two thousand miles. In effect, he gave Congress the alternative of accepting a treaty that stipulated closure of the Mississippi or of facing war with Spain.
Monroe anticipated that seven northern states would sustain Jay and that, repealing the mandate in his instructions, they would thus “risque the preservation of the confederacy on it.” This, he reported to Governor Henry, “is one of the most extraordinary transactions I have ever known, a minister negotiating expressly for the purpose of defeating  the object of his instructions, and by a long train of intrigue and management seducing the representatives of the states to concur in it.” He was certain that northern delegates were planning a separate confederacy of those states eastward of the Hudson and, if possible, of those north of the Potomac. Hence he concluded that the Massachusetts delegation under King’s leadership had brought Jay’s proposal to issue as a means of preparing the public mind for such a dismemberment. He feared that Jay had fixed his supporters so firmly that there was no “possibility of their forsaking him.”
In this as in other essential points Monroe’s estimate of these political maneuvers proved to be well founded. In the bitter debates in committee of the whole following King’s motion to repeal the restrictive instructions, not a single delegate north of Maryland failed to sustain the proposition which, in Grayson’s phrase, “Decides the Existence of the Confederation.” Southern attempts at compromise failed by the same unyielding majority. Monroe was so disturbed that he appealed to Washington in unusually frank terms, seeking his counsel on the desirability of having the negotiations transferred to Madrid and placed in Jefferson’s hands. He asserted, and offered to make proofs available at any time, that for months Jay had been “negotiating with Congress to repeal his instructions (or rather with particular members) so as to occlude the Mississippi, and not with Spain to open it.” Washington did not respond. Monroe was certain that Jay would not proceed with the negotiations but he felt that the eastern delegates had gone  too far to retreat and would wreck the union if not supported by Pennsylvania and New Jersey. He therefore thought the Pennsylvania leaders should be urged to keep their state from being thrown into the eastern scale in case the northern states should form a separate confederacy. The gravity of the situation at this juncture is revealed in his belligerent suggestion to Madison: “It were as well to use force to prevent it, as to defend ourselves afterward.”
But even though King and his supporters had forced the issue and had prevailed, the negotiations with Gardoqui were once again held in suspense. Early in 1787 Madison reported to Jefferson that the “Spanish project” was sleeping. A month later he made a direct attack on the constitutionality of the repeal and moved that the negotiations be transferred to Madrid. King successfully blocked the former and Jay the latter. Thus by May when Madison departed for the Federal Convention, he considered “the project of shutting the Mississippi … at an end”—a point deemed of great importance lest the jealousies aroused by it should jeopardize the movement for strengthening the powers of the federal government. Within a week after his departure, Jay asked Congress for express instructions on the points of difference between the United States and Spain. The response, drawn by Benjamin Hawkins, declared that any departure from the instructions originally given in 1785 “would be obviously disagreeable to a large majority of the Citizens of the United States”; that, while desirous of conciliating Spain, the Congress should so conduct itself as to merit the confidence of their constituents and also to convince Spain “by a fixed and stable plan of policy of their determination to preserve inviolate the rights of their citizens, and in no case whatever to enter into engagements which should be violated”; and that Jay be directed to state to Gardoqui “in a decent but firm decided and candid manner … their indispensable obligation” to preserve the boundaries and the right of navigation as established in the Treaty of Paris. Only seven states were present, those from the South being in the majority, and thus the fixed and stable policy could not be acted upon. But so great had been the change since the confrontation of 1786 that even King in the spring of 1787 could move that the proceedings of Congress did not authorize Jay to enter into any stipulations with Gardoqui. During the next twelve months the transcendent public debate on the form of the American government—at bottom a question of whether an enduring union could be formed—absorbed and to some degree was influenced by the Mississippi  question and other divisive issues. The principal author of The Federalist ranked the navigation of the Mississippi along with the fisheries as among those “rights of great moment to the trade of America” whose future existence might be impaired by a dissolution of the Confederation.
But as soon as that great issue had been decided, western suspicions aroused by the Jay-Gardoqui negotiations once again made their appearance. John Brown, greatly disturbed over the refusal of Congress to admit Kentucky into the union, thought that Jay’s proposed treaty had destroyed the confidence of westerners in the justice of the federal government and now feared that they would declare their independence. Madison informed Jefferson that the eastern states had been “rendered extremely … obnoxious by the Mississippi project” and that Spain was taking advantage of this disgust to detach the westerners from the union. It was at this critical moment in the summer of 1788 that southerners moved to reaffirm the policy set forth in Congress’ instructions to Jay in 1785. Hugh Williamson of North Carolina offered a resolution declaring that the United States had “a clear absolute and unalienable Claim” to the free navigation of the Mississippi founded both on treaties and on “the great Law of Nature.” The resolution specifically declared that its purpose was to quiet the minds of westerners who had manifested their uneasiness at the report that Congress was disposed to surrender the claim. The gesture could scarcely have been unconnected with the refusal to admit Kentucky as a state, for Williamson was by no means sympathetic to westerners’ opposition to the Constitution arising in part from their fear that the augmented powers of the government would be used to put Jay’s proposed treaty into effect.
The resolution was referred to Jay, who did not report for six weeks. During this interval, marked also by crucial debates over the place of meeting of the new government, Jay and his supporters obviously sought to allay sectional fears and suspicions. In his report on the resolution he categorically denied the allegation that Congress was disposed to surrender the right of navigation and urged that the injunction of secrecy be rescinded so that it could be contradicted in the most explicit terms. He recommended that, since the new government would “speedily … be established, it would be prudent to suspend all further progress [in the negotiation], and refer the same with all the papers and documents respecting it to the new Government.” Jay saw no objection to declaring the right of navigation clear and absolute. But, going further in his effort to conciliate, he confessed that “circumstances and discontents” had made his former suggestion to forbear the use of that right “more questionable than it then appeared to be.” Nevertheless, he candidly declared that any resolution calculated to  exclude such modifications as would not impair the right would not in his opinion be wise. He thought the new government would “undoubtedly be tenacious of the public rights, and [might] be enabled by circumstances not yet developed, to terminate these negociations with Spain in a manner perfectly consistent with the right in question, and with the Interests and wishes of their constituents.” The conciliatory tone of the report, the readiness to concede the questionable nature of his earlier proposal, and the confidence expressed in the new government’s justice and firmness were enough to gain the approval of both Williamson and Madison. Jay’s posture in 1788 seemed on the whole to exhibit a spirit of accommodation that had been wholly lacking in 1786. But the carefully chosen words of his report closed off no alternatives the new government might choose to adopt, including of course his earlier suggestion of an appropriate policy respecting the Mississippi.
The recommendations of the Secretary for Foreign Affairs were referred to Alexander Hamilton, James Madison, Hugh Williamson, Nathan Dane, and Pierpont Edwards. Hamilton presumably deferred initially to Madison, who drafted the committee report. This was submitted as drawn, but all three of its resolutions as ultimately adopted by Congress were altered. These amendments have been regarded as minor changes in Madison’s phraseology. But in fact they reveal the persistence of the old sectional cleavages and place the new spirit of accommodation in its true light. After being reported for the committee, the three resolutions offered by Madison and based on Jay’s recommendations were redrafted by Hamilton. On the first point, Madison accepted Jay’s position but urged it in more inclusive terms: “That the Report mentioned in the said motion, being not founded in fact, the Delegates in Congress be authorized to contradict the same and to communicate all such circumstances as may be necessary to correct misconceptions on this subject.” Hamilton’s version, instead of authorizing the delegates gave them liberty to make such a communication and contradiction and to “remove misconceptions.” This was indeed a minor alteration, but on the second and central point, Madison’s draft was an implicit and unequivocal reaffirmation of the policy stated in 1785: “That the United States have a clear and absolute right to the free navigation of the river Mississippi; and that the same ought in no manner whatsoever to be invalidated.” This emphatic language would seem to have closed the door upon such a modification of the right as Jay had proposed. Hamilton’s substitute removed the implied restriction: “That the free navigation of the River Mississippi is a clear and essential right of the United States, and that the same ought to be considered and supported as such.”
On the third point Madison’s draft was general and inclusive: “That no negociation for Treaties with foreign powers be prosecuted by virtue of any authority heretofore granted by Congress for that purpose,  and that the requisite provision for such cases be referred to the federal Govt. about to be organized.” Jay’s recommendation, however, had been more specific: “That no further progress be made in the … negociations [with Gardoqui] by the Secretary for foreign Affairs; but that the same in the state they now are, be referred to the federal Government about to be established and organized.” Hamilton, discarding Madison’s text for one closer to Jay’s, proposed that “the subject … be referred to the Fœderal Government, which is to assemble in March next.” Jay’s version seemed to call for a resumption of discussions on the basis of his adjustment of the crucial article with Gardoqui, Hamilton’s to point to resumption at the first session of Congress. Only Madison’s preamble survived the final adoption of the resolutions, and the direction in which Hamilton’s substitutions pointed was unmistakable.
The first two resolutions were made available to the delegates of any state who applied for copies, but the third was a secret instruction to Jay. The manner in which he communicated the decision to Gardoqui, like the alterations of the resolutions by Hamilton, casts new light on his confession that events and circumstances had made his earlier proposal inadvisable:
The dissolution of one Government and the establishment of another, form a period little adapted to negociations, especially in a popular Government. The inconveniences which thence arise are obvious, and need not be enumerated … I am persuaded you will so represent and explain it to his Catholic Majesty, as that it may be ascribed to the peculiar situation of our national Government and not to any desire or disposition to postpone a business which it is the interest of both parties to have speedily and satisfactorily settled.
Gardoqui had good reason to interpret this language as meaning that the negotiations would be resumed soon after the new government came into being. As before, the Spanish project was only sleeping. The new spirit of accommodation had persuaded Williamson that Jay, Hamilton, and others were now convinced that the policy proposed in 1786 was neither “prudent nor practicable.” He believed that the vote of all of the northern states for his resolution meant that their delegations now understood the question much better than they had.  Madison was equally persuaded that the negotiations had been effectively stopped and that Congress at last had been “brought into the true policy which is demanded by the situation of the Western Country.”
Westerners were not so easily convinced. Their fear that under the new government “the Navigation of the Mississippi would infallibly be given up” may have been unduly manipulated by Anti-federalists and the effect of the negotiations on the constitutional requirement that treaties receive a two-thirds vote of the Senate for ratification may have comforted few save easterners. But all of the evidence suggests that, from the time Jay began the discussions with Gardoqui in 1785 to the establishment of the new government four years later, the various suspensions of negotiations and the adroit shift of northern delegates from intransigency in 1786 to conciliation in 1788 could not eradicate westerners’ belief that the original project had never been abandoned. This conviction was soon proved to be well founded, for Jay and his supporters immediately perceived that the new structure of government seemed more likely to bring the long-sought goal within reach. The Senate was now the only part of the legislature whose consent was required to make treaties the law of the land. Its proceedings were secret. Its votes were cast by individuals, not by states. Moreover, the two most formidable opponents Jay had had to contend with were now safely out of the way—Madison in the House of Representatives and Monroe not yet in the Senate. Even southern Senators—Grayson, Izard, and Butler, for example—could at times be depended upon to cooperate with the close-knit group of members from the middle states and New England. Richard Henry Lee, now a Senator from Virginia, had indeed been allied with northern delegates in the earlier contests. Jay’s supporters in the Senate had also been greatly strengthened by the addition of such men as Robert Morris and Charles Carroll, both active in commerce and both having special interest in Spain. The leading proponent of the Spanish treaty, Rufus King, was now a Senator from New York and another, William Samuel Johnson, was a Senator from Connecticut. Northern commercial and financial interests could now tip the scales decisively in the Senate.
But, most important of all, the determination of foreign policy now rested with the President, with whom Jay was then on such terms of confidence that he had been offered his choice of posts in the new government. Jay was also acting as Secretary for Foreign Affairs. He knew that Jefferson was returning from France and he may have known that Washington desired to make him Secretary of State. He certainly knew that, from the very beginning of the negotiations with Spain, Washington’s attitude on the Mississippi question had been closer to that of Rufus King than to that of Madison, Monroe, and  other leaders in the South and West. At the outset Washington had predicted that Gardoqui would cause “a good deal of trouble respecting the Navigation of the Mississippi” because of Spanish pride, jealousy, and limited views of their own interest in matters of trade. He also thought that, while the right should not be surrendered, neither should it be insisted upon at that particular juncture. Instead, he believed that the “true line of policy” for the United States would be to improve the navigation of the Potomac, to establish trade connections with the western settlements, and to depend upon such economic bonds to bind them to the union. Washington therefore had viewed with equanimity the possibility that the Spanish closure of the river would remain in effect for some time. He was well aware that for a southerner this was a “singular” position to take, but he made his attitude very clear in 1785 in a manner that could not have been unknown to Jay, King, and other advocates of the Spanish treaty. Even during the bitter debates and political maneuvers of 1786 his position remained unchanged. Indeed, he could then envisage no considerations that would cause him to change it, a fact which provides explanation enough for his ignoring of Monroe’s urgent appeal for support against the northern majority. Western opposition to the Constitution, based in part on fear that the new government would surrender the right of navigation, must have persuaded Jay and others that nothing had occurred to cause Washington to alter the view he had so consistently held.
Thus all of the auguries must have seemed to indicate to the proponents of the Spanish treaty that this was a propitious time to resume the negotiations. Acting on his suggestion to Gardoqui that this should be done speedily, Jay did in fact initiate the move within little more than two months after Washington’s inauguration. He did not even wait until the executive departments had been created, but acted immediately after the debates over the first revenue bill were concluded. It is scarcely conceivable that he did so without prior consultation with—perhaps even prompting by—King, Hamilton, and others with whom he had concerted his plans during the preceding four years. In any event, Jay called on Washington early in July 1789 and left with him a paper on the subject of the Spanish negotiations. This paper has not been identified and may not have survived. Its object, however, is clear. As pro tem Secretary for Foreign Affairs and of course acting under the resolution of Congress of the preceding September, Jay sought the President’s authorization to reopen the “negotiations” with Gardoqui. Also, as Washington’s response makes clear, he wished to do this without prior official consultation with  the Senate. This was both understandable and prudent: unless diplomatic secrecy were to be preserved, opposition might be needlessly aroused and obstacles to success might be interposed just as had been done in 1786.
But in this difficult formative period, Washington was acutely aware that almost every executive act could establish a precedent for good or ill. He had already, by written message, sent the French Consular Convention to the Senate for its consideration and advice. But his extraordinary personal appearance before the Senate to consult with it on the policy to be adopted with respect to southern Indian tribes—to have it function, as some thought it should, as an executive council—was yet in the future. Also, at this time, Washington was taking unusual pains to familiarize himself with all aspects of American foreign relations, having just examined and abstracted Jefferson’s dispatches from France for the preceding year. He knew what deep divisions had been created in the country by the Jay-Gardoqui negotiations, but this was all the more reason for him to desire to see the documents bearing on the subject that Jay had not supplied. He therefore wrote to Jay, formally though privately, that he felt “incompetent to form any decided opinion upon the paper … received from you the other day without having a view of the transactions which have been had with the Spanish Minister.” But that was not all:
I wish to know whether, if the negotiations are renewed, it can be made to appear from anything that that Gentleman has said, as the result of an advance towards it from him, in his official character?—Unless this is the case, and prima facie the reverse, will it not convey to him and his Court an idea that a change of sentiment has taken place in the governing powers of the Country?—will it be expedient and proper (at this moment) for the President to encourage such an idea?—at any rate without previously advising the Senate?
Washington not only perceived that Gardoqui had not made such an advance officially—he knew of course that Jay and the Spanish encargado were intimate socially—but he feared that the government was about to be committed to a step showing prima facie the reverse.
Only a few months earlier, Jay had recommended the referral of the negotiations to the new government, together “with all the papers and documents” bearing on the subject. Yet he had brought to Washington’s attention only one paper—perhaps his matured plan of a treaty, perhaps his written proposals of 1786, perhaps only Congress’  resolution of referral—but certainly not such information as the President needed concerning an issue that had produced very genuine dangers of disunion. Washington’s delicately phrased response carried an implication that could not be ignored and Jay promptly supplied the correspondence, reports, and resolutions of Congress bearing upon the subject. The extent of Washington’s concern is reflected in the care with which he reviewed and then set down a résumé of the entire record. Nor could Jay ignore Washington’s query about prior consultation with the Senate. He therefore presented the draft of a message from the President to the Senate which explained that the “advantages expected from a commercial Treaty with Spain, and from a Satisfactory settlement of all Points in difference” had led to the negotiations; that some progress had been made to achieve this object; and that the matter had been “suspended and referred to the Management of the present government.” The draft message then presented two questions for the Senate to consider and advise upon: “1st. Whether it is expedient now to renew those negotiations?” and, if so, “2dly. what Terms ought, on the part of the United States, to be insisted on.” The draft concluded: “The delicate state of our affairs with his Catholic Majesty lead me to wish that this Subject may be considered and decided upon with as little Delay, as the Nature of it, and other circumstances may admit.—Mr. Jay has my Directions to lay the necessary Papers before you, and to give you whatever information he may possess, and you may find it necessary to require of him.”
“It is much to be wished that all these matters had lain dormant for years yet to come,” John Jay had once declared to the old Congress, “but such wishes are vain; these disputes are agitating; they press themselves upon us, and must terminate in accommodation, or War, or disgrace.” Even in 1786, as the event proved, there had been no inescapable need to make the hard choice that Jay offered—Washington indeed had held firmly to the view that the true policy for the United States required it to postpone the issue. In 1789, with the new government not fully organized and with the western inhabitants apprehensive that its powers might be used to bargain with Spain at their expense, there was no such pressing need to bring the question forward as the draft message indicated. But the call for prompt action and the directions for a full disclosure of all necessary papers—the latter providing a striking contrast with Jay’s attitude toward the former Congress—afford grounds for believing that this moment was deliberately chosen by Jay and his supporters because they were convinced the negotiations could be brought to a speedy conclusion on the terms outlined by him in 1786. Two facts strongly support the inference. The first is that Washington set the draft message aside, as he probably would not have done if its directions had originated  with him. The second is that, within a week, Gardoqui cooperated by supplying a timely message just as he had done in 1786. This time he sent an official notice to the President, through the Secretary for Foreign Affairs, that he had been given leave to return to Spain to attend to his domestic affairs, that he proposed to take advantage of “the present leisure of his station” to depart by the first available vessel, and that his secretary would be in charge of the legation during his absence. Jay communicated the message to Washington on the same day. At the same time, presumably, he submitted a draft reply to the Spanish minister that apparently has not survived. Its tenor, however, gave Washington some concern.
Up to this point, so far as the record discloses, Jay’s effort to obtain Washington’s authorization for resuming the negotiations had not brought into view the great obstacle that had caused their suspension. But Washington then focused attention on the central difficulty. He did this by submitting three important queries for Jay to ponder. First, if a majority or even a strong minority of the Senate were of opinion that, on the whole, the terms proposed were such as should be accepted, despite the difficulty posed by the Mississippi problem, could he be justified in allowing the Spanish minister to depart without bringing the matter in some form to the attention of the Senate, “notwithstanding … the opinion of the President that the claim of the U. S. to this Navigation ought not to be weakened by any negotiation whatsoever”? Second, was there any danger that Gardoqui could misconstrue as a softening of this position Jay’s allusion to the time “when the present derangements are done away, and we shall be in a condition to renew the Negotiations under the new Government”? Third, besides withholding or qualifying this expression, would it be “improper to … convey verbally (a memorandum of which to be taken) but delicately to Mr. Gardoqui that from the very nature of things, and our peculiar situation we can never loose sight of the use of that Navigation however it might be restrained, and that by a just and liberal policy both Countries might derive reciprocal advantages”? Having posed the queries, Washington then stated his own view: Gardoqui “had better … return with our ideas to this effect, delicately and tenderly expressed, than with any hope or expectation of our yielding the navigation of a River which is so tenaciously contended for by a large part of the Union, and the relinquishment of which, or the fear of which, founded on appearances, would occasion, certainly, the seperation of the Western territory.” Clearly,  Washington’s position had not changed since he first declared it in 1785, though he was now acutely aware that even the appearance of a relaxation on the central point would bring on a dismemberment of the union.
Jay knew very well how the majority of the Senate felt about the terms of the proposed treaty, despite the difficulty posed by the Mississippi problem. He therefore readily seized the opening afforded by Washington’s first query and laid before the President the draft of another message. This one informed the Senate that Gardoqui was about to depart for Spain. It also was intended to convey documents pertaining to the negotiations, together with the resolution of Congress referring the matter to the new government. In view of this referral, the draft pointed out, Spain would naturally expect that the suspension of negotiations would continue only “until the present government shall be in a Situation to take the proper measures for resuming them.” The draft then concluded:
If it should be deemed advisable for the United States to conclude a Treaty with Spain, on the Terms to which she seems willing to accede, it may probably be done before the Departure of Mr. Gardoqui.
I wish that no Delays in public affairs, which may be judged inconvenient to the united States, and which may be in my Power to avoid, should take place. The Policy of concluding a Treaty on those Terms, involves Questions of great magnitude and Difficulty. I submit it to your Consideration and request your advice. In my opinion it is expedient, that nothing which may pass on this Subject in your Body, should at least for the present transpire; that in Case the Negociations should not proceed, the public Mind may not be unnecessarily agitated.
Obviously, “those Terms” that were acceptable to Spain and on which a treaty might be concluded before Gardoqui departed were substantially such as Jay had proposed in 1786, for the encargado was still bound to reject American claims to the right of navigation. The draft message, being prepared in response to Washington’s first query, thus inescapably carried the implication that Rufus King and others in the Senate had given Jay reason to believe a treaty embracing these terms would be promptly ratified. But no one knew better than Jay the danger of having “the public Mind … unnecessarily agitated” on the subject. As if to underscore the point, he queried the final sentence of his draft and added this marginal note: “This latter Hint however proper is capable of being improperly used, tho’ I do not think it probable.” John Jay, the last Secretary for Foreign Affairs, obviously enjoyed a confidential relationship with the dominant party in the Senate that the first Secretary of State would never attain.
It is possible that the President turned to Madison for advice at this point. But since Washington was already sensitively aware of the  hostility with which westerners would view any resumption of negotiations on the terms originally proposed by Jay, it is more likely that he kept his own counsel. It is also possible that he used the occasion primarily to transmit to the Senate, through the queries he put to Jay, his firm conviction that the right of navigation “ought not to be weakened by any negotiation whatever.” For the fact is that Washington also set aside Jay’s second draft message, thereby producing what must have been a bitter disappointment to the proponents of a Spanish treaty that might otherwise have been speedily achieved. But, under a government of checks and balances, the northern majority in the Senate could not overpower the opposition as its counterpart had done in 1786. The bitter pill had to be swallowed. Hence, in response to Washington’s suggestion that Gardoqui not be allowed to entertain false hopes that the United States might yield on the central point, Jay drafted a memorandum of instructions from Washington to himself. His draft did not allude to the thorny Mississippi problem, but it did pledge the President in a manner that had met his objection when Jay first opened up the subject:
Ordered, that Mr. Jay assure the Encargado de Negocios … in the name of the President that the suspension of the negociations … is to be ascribed to those derangements and Causes of Delay which such a change in the national Government as has taken place in this Country must naturally produce; that the President is desirous that these negociations should be recommenced and brought to a speedy Conclusion and that he will as soon as possible take the necessary measures for the putting that Business in proper Train on the part of the united States. That he is sincerely desirous of seeing the two Nations connected by a Treaty satisfactory to both, and that nothing on his part shall be wanting to promote that object, and to manifest those Sentiments of Respect and attachment which the united States, as well as the President individually, entertain for his Catholic Majesty and the Spanish nation.
Washington later supposed that the views expressed in this memorandum were communicated at his request to Gardoqui. In this he was evidently mistaken. For Jay’s official response to Gardoqui’s notice of his departure contained no assurance from the President that he would take steps to see that the negotiations were resumed and no expressed hope for a speedy conclusion:
Considering how long the negociations depending between our Countries have unavoidably been suspended by the derangements  which such a change as has taken place in this Government will always occasion [Jay wrote for the President], it is much to be regretted that your departure should be so near the period when those derangements will cease, I am authorized to assure you that the President is exceedingly desirous to see the most cordial friendship established between the Spanish monarchy and the United States, and on the most permanent principles of liberal policy—That he will omit no opportunity of promoting and confirming it.
There was much more about the general esteem Gardoqui had acquired in the prosecution of a mission necessarily retarded by “national events and questions of great difficulty and magnitude.” There was also a tribute to Gardoqui’s candor which had inspired the confident belief that he would ascribe the delays to their true cause and so represent them to the king. But the question of resuming the suspended “negotiations” was itself left in suspense and there was not a word about the matter of great difficulty and magnitude that had been—and still was—the true cause of delay. Jay’s expression of regret that Gardoqui was departing just as the derangements were thought to be ending, however, seemed to offer another gleam of hope. Whether this was intended or not, the Spanish minister did delay his departure for almost three months. But the derangements—or, as Jay had first expressed it, the “embarrassments”—had by no means ended. While Gardoqui delayed his departure, Congress was deeply involved in such questions as the creation of a judicial department and the fixing of a permanent seat of government, subjects both important and divisive. Soon after the session came to an end—and with it the end of all hope entertained by Jay that the Spanish policy he had consistently advocated since 1786 could become the law of the land before Jefferson took office as Secretary of State—Gardoqui took formal leave of the President, intending to depart for Spain the next day. No doubt he went away with the President’s assurances of good will and with expressions of his desire for amicable arrangements with Spain “on the most permanent principles of liberal policy.” He may have been given other views privately which, added to these vague politenesses, led the Spanish ministry to misconceive Washington’s firmness.

But, whatever misconceptions and false hopes Gardoqui may have received from soft diplomatic language, Jay and his supporters in the Senate knew that their audacious attempt had failed. They knew, too, that the President, in order to avoid what he regarded as a certain disruption of the nation into East and West, would never allow the right of navigation to be weakened by any negotiation whatever. They had reason to believe—as westerners already did—that the new Secretary of State stood on the same ground, differing with the President chiefly as to the time and manner in which this great national question should be faced finally and with resolution. It was Jefferson’s task to persuade Washington to do this with language so firm and explicit as to leave no room for doubt about its meaning either in Madrid or in the Senate. His most powerful instrument for achieving this end was the one that Jay most feared—the agitation of the public mind on the subject. By the close of Jefferson’s first year as Secretary of State, such agitation had become so pronounced in the West that it could no longer be ignored. In the face of George Nicholas’ blunt warnings that arrived in Philadelphia in the spring of 1791, the question was no longer whether Kentuckians could be placated but whether the union could be preserved.
VII
Fortunately, there was ready at hand an incident that exactly suited Jefferson’s purpose, one involving a violation by Spanish soldiers of the rights of an American citizen engaged in his lawful pursuits within the jurisdiction of the United States. The general question would no doubt have been brought forward at this time in any event, as Jefferson declared, but he described the fortuitous provocation with some diplomatic license when he said that it had presented itself “in the moment” of decision. The incident in fact had occurred in 1787 and had been brought to the attention of the government in two separate appeals. In that year merchandise on the left bank of the Mississippi belonging to Joseph St. Marie, a well established and respected Indian trader, had been seized by Spanish troops. In 1788 St. Marie went to New Orleans to seek restitution from Governor Miró. Failing in this, he testified to the facts and sent his affidavit to General Harmar, who forwarded it to the Secretary of War. Knox was absent when the communication arrived in New York but his brother transmitted it to Congress. There it lay neglected in the interim between the end of the old and the beginning of the new government. In the summer of 1790 St. Marie again presented his claim, not only for compensation but also for the resolution of the “grand national Question” posed by this violation of American sovereignty. His memorial was addressed to Winthrop Sargent, Secretary of the Northwest Territory, who at once forwarded it to the President. In December Washington  turned it over to Jefferson, together with Sargent’s report on proceedings in the Northwest Territory. A month later he also directed that the Secretary of War give his attention to St. Marie’s “memorial lodged in the office of the Secretary of State.” This would seem to suggest that, at the time Jefferson first became aware of the incident, Washington sought to have the complaint investigated by Henry Knox, whose department had responsibility for matters involving trade with the Indians. By Washington’s particular request, Knox did in fact report at a cabinet meeting in the middle of January, but the nature of his report is not known. Since there is no text of a report at this time by Jefferson and no reference to the subject in his register of official papers, it is clear that St. Marie’s claim was not then regarded by the administration as a pressing problem in foreign affairs.
During the two months that elapsed after the cabinet discussions in January, however, George Nicholas’ emphatic warning was received by Madison, who unquestionably made it known to Jefferson. This, together with other unmistakable evidences of westerners’ discontent with federal measures, was enough to produce prompt and decisive action, despite the assurances of peace in Europe. The administration’s choice of alternatives was neither to ask Governor Miró to disavow the actions of his subordinates nor to make its commitment dependent upon the intercession of France. Instead, its decision was to bring on the question of navigation of the Mississippi in a direct representation to the Spanish court, expressed in language so exigent that the issue could no longer be evaded. Whatever neglect may have attended St. Marie’s first appeal, his second, having been in the hands of the government for three months without effect, was now seized upon with alacrity. His memorial not only fell into Jefferson’s official care at an opportune moment: it also breathed the spirit of a “Freeman and Citizen of the United States of America,” whose right to trade within its territory had been trampled upon “by an armed Force, in Pursuance of the Orders of a foreign Prince.” Even St. Marie’s words seemed fashioned for the occasion.
When John Brown departed for Kentucky on the 9th of March, he bore Jefferson’s private letter to Harry Innes announcing the government’s unequivocal commitment and assuring him, with something less than full justification, of the President’s “determined zeal … in this business.” The next day, having read the draft of Jefferson’s instructions to Carmichael, Washington defined the limit of his zeal. He approved the policy but urged a significant—indeed a drastic-softening of the language. His rather imperative directive to Jefferson to reconsider the phrasing was impossible to ignore. In the absence of even the kind of written exchange that took place with Jay in 1789, when Washington also insisted on delicate and tender language, one can only guess at the nature of the discussions that followed. What is  known with certainty is that Jefferson, who himself believed that civility and candor were both essential to diplomatic discourse, was convinced the time had come to declare American policy in terms that would remove all possibility of misconception. He therefore opposed, with success, Washington’s first suggestion that Carmichael be cautioned to use such prudence and circumspection as to avoid committing the government “to the necessity of proceeding to extremity.” To have yielded on this point would have been to nullify Jefferson’s argument that at any instant an accident could irrevocably commit the United States. Although comparative texts are not available as proof, it is no less certain that Jefferson overcame the President’s second suggestion as well, for the expression on the final page that Washington thought too bold under the circumstances and in light of the national interests could scarcely have been put in firmer language than that finally seen by the court of Madrid. This was indeed the heart of the new policy: “Should any spark kindle … our borderers into a flame, we are involved beyond recall by the eternal principles of justice to our citizens, which we will never abandon. In such an event, Spain cannot possibly gain, and what may she not lose?” The irrevocable commitment and the confident determination involved the gravest of risks. But the chance was one that Jefferson felt it urgently necessary to take in a situation in which a cautious or equivocal posture might, by lulling Spanish fears, avoid war but split the union into East and West. As between these two fateful choices, he did not hesitate. The essential fact about the decision to embark on the new American policy toward Spain, therefore, is that Jefferson was ready to commit the government without equivocation, that the President wished to avoid doing so, and that the purpose of the Secretary of State—through whatever efforts of persuasion one can only imagine—ultimately prevailed. Even without the advantage afforded by a European conflict, Jefferson at this time believed himself compelled by events and by the temper of westerners to drive the nail “as far as it will go peaceably, and farther the moment that circumstances become favorable.” As if to underscore the unequivocal language of the instructions to Carmichael, he made no use of cipher at all, being no doubt convinced that Florida Blanca would be the first to read and understand the significance of the message.
Late in May, in accordance with Jefferson’s instructions, William Short announced the decision to Montmorin and Lafayette and asked French support for the representation that would be made at Madrid by William Carmichael. Lafayette urged a course of aggression. Montmorin feared the Kentuckians might place the United States in the position of being the aggressors and thought the best thing to do would be to let the westerners take New Orleans without trying to support them or to legitimatize their act. He said that he had long ago warned Madrid the westerners could neither be restrained nor abandoned by their nation, that the navigation of the Mississippi  was a matter of necessity to the United States, that “it was always useless to struggle against necessity,” and that, since the Spanish had at that time rejected all suggestions of an accommodation, he had no hope they would do so then. Moreover, he felt “the influence of France would at all times have been ineffectual against their prejudices in maters of this kind, but at present would be entirely vain.” Nevertheless, he asked Short to write him and promised to forward the letter with instructions to the French chargé at Madrid to support Carmichael’s representation. Short complied, Montmorin went over the draft closely, and the letter was transmitted exactly as written. During the summer the disposition of the Spanish court, as reflected in Montmorin’s conversations with Short, went through several changes. At first its mood was conciliatory. By mid-summer, it was against negotiation, and rumors of impending war between the United States and Spain appeared in English newspapers. But early in August when Carmichael made his representation, the ministry changed its attitude again and acted with surprising swiftness. Within two weeks Montmorin in Paris was able to inform Short that Spain had revealed “a propensity to listen to terms.” The bold words of the Secretary of State had had their effect. French support had been given but the result, so the evidence indicates, would have been the same without it.

The Spanish ministry had at once consulted Diego de Gardoqui as the one most intimately informed about American affairs. He, too, was greatly impressed by the firm language of the United States: “when I left that country,” he observed, “it was very far from setting forth in writing the pretenses it now makes.” He ascribed the unexpected firmness as being due to the weakened situation of France and to the likelihood of a combination between the United States and England against Spain. The assumptions were mistaken but, within a month after Carmichael had presented his note, Florida Blanca gave instructions to the Spanish agents in the United States to inform the Secretary of State that discussions “to settle everything on the most friendly footing” would be welcomed. He expressed surprise at the tone of the representation, but offered to open negotiations either in Spain or in America. Before the year was out, Jaudenes told Jefferson at a dinner at the City Tavern that the new instructions had been received. The Secretary of State thereupon reported to the President this promising ray of hope along the path leading ultimately to the Treaty of San Lorenzo. The route was to prove tortuous and often frustrating, but the first decisive step had been taken. The Spanish court now knew beyond all possibility of mistake that the American government was unalterably committed to a right it would never relinquish and that the choice lay between friendly accommodation and a force as inexorable as the Mississippi itself that might, at any moment, foreclose even that option. The reversal of the policy advocated by the Secretary for Foreign Affairs since 1786 was complete and lasting. Where Jay and his supporters had placed a commercial treaty foremost in their calculations and were willing to bargain over the navigation of the Mississippi, Jefferson took exactly the opposite position. He was prepared to negotiate on matters of trade but only on the separate merits of the case and under a treaty of severely limited duration. As for the questions of boundary and navigation, which in his view transcended other considerations so greatly that he desired them to be treated under a separate instrument, his instructions to the American negotiators made the new policy irrevocable. The settlement of these issues,  he declared with the President’s approval, “must be perpetual and final.”
VIII
Such, in brief, was the immediate context and such the first consequences of Jefferson’s determined effort to reach an accommodation with Spain. From this it is clear that the generally accepted view of the origin of the new policy cannot be reconciled with the known facts. That view derives ultimately from the thesis that the distant and detached position of the United States enabled it to become great and powerful by taking advantage of European turmoils. It holds in particular that Jefferson rested his entire foreign policy on his readiness to profit from the inevitable quarrels of Europe, as in the war crisis of 1790; that the essence of his diplomacy was to wait patiently until “another opportunity should chance to fall … out of the unquiet European sky”; that in this case he raked up an incident of 1787 in order to bring French influence to bear on the Spanish ministry; and that when Gardoqui mistakenly attributed the new language of firmness to a possible rapprochement with England and to the weakness of Spain’s family ally, he overlooked the change of sentiment that had taken place in the northern states on the question of the navigation of the Mississippi, besides failing to discern the source of increased resolution in the greatly augmented powers of the American government and in the effect this had had in commanding the respect of foreign powers.
As applied generally to American history this thesis may have some cogency, despite its serious weakness in the fact that it tends to depreciate the value and uses of diplomacy, it overlooks the general prevalence of peace in Europe throughout most of the nineteenth century, it disregards the countervailing disadvantages for the United States in the danger that it might be pulled asunder by the contentions of European powers and their consequent efforts to influence its policies, and, most important of all, it fails to take account of the  immense force generated by an enterprising people who, in a new land and under the spell of the most potent concept of modern history, thought of themselves as forming a new kind of society under a new kind of federal republic. But, as applied to Jefferson’s bold choice in the spring of 1791, the thesis and the accepted view deriving from it are overwhelmingly contradicted by the facts. The first and most obvious contradiction is that the decision was made not during one of the recurrent crises of Europe but just after the latest danger of war had subsided. The instrument employed to announce the policy was an old one, to be sure, but it was not deliberately sought out: it fell to hand at a time of exigent need when the general question, as Jefferson pointed out, would have been brought forward for other reasons. Moreover, the intercession of France was not at all determinative. Unlike the decision arrived at during the crisis of 1790 which was largely contingent upon French support, this was a quite independent commitment, made without regard to what France might or might not do. It was a decision to declare to Spain in direct confrontation, with such simultaneous solicitation of the good offices of France as friendship suggested or as a prudent regard for the national interest required, that the United States considered the peace to be so imminently in danger that it could no longer acquiesce in a suspension of the right of navigation of the Mississippi. This was a decision, in brief, to settle the issue with unequivocal finality, regardless of the contingencies of European distress or of French support.
Nor did this determination arise from a presumed change of sentiment in New England respecting the navigation of the Mississippi or from the increased authority and prestige of the federal government. There not only had been no demonstrable change in northern attitudes toward the continued Spanish closure of the river, but such interest in western affairs as had been awakened there was stimulated in large degree by land speculations in the national domain that served to intensify feelings of resentment and neglect in Kentucky, especially when accompanied by military efforts both ineffectual and costly. When Jefferson alluded to “the impatience of our citizens” and declared that Carmichael’s representation to the Spanish court could not be “more pressing than the present situation and temper of this country requires,” he was not alluding to New England impatience or to northern  ern temper. The demand for a final determination of the Mississippi question not only was not pressed with urgency in that section of the country: it was at this time simply non-existent. There had been no discernible change in attitude since northern Congressmen voted as a phalanx to acquiesce in the closure of the Mississippi in hope of gaining commercial benefits from Spain.
It is true that the powers of the national government had been greatly augmented. But Jefferson’s acceptance of the grave risk at this particular time can scarcely be explained by the mere existence of those powers. It was with some reluctance that Washington committed the government in the full amplitude that Jefferson insisted upon, but neither his reluctance nor Jefferson’s boldness provides an adequate explanation for the acceptance of the risk. What had changed since the Jay-Gardoqui negotiations was an attitude toward the use of the powers available. For at the very time that Jay as Secretary for Foreign Affairs was arousing false hopes in the Spanish government by offering to “forbear” the right of navigation for twenty-five or thirty years in return for commercial concessions, Jefferson perceived American interest in other and more fundamental terms: “It would be to deceive them and ourselves to suppose that an amity can be preserved while this right is withheld. … [O]ur true interest will be best promoted by making all the just claims of our fellow citizens, wherever situated, our own, by urging and enforcing them with the weight of our whole influence, and by exercising in this as in every other instance a just government in their concerns and making common cause even where our separate interest would seem opposed to theirs. No other conduct can attach us together; and on this attachment depends our happiness.” Even under the Articles of Confederation,  Jefferson believed that the nation possessed weight and influence and that, above all, it had a common cause. On this issue he was the nationalist, Jay the sectionalist.
Thus, quite aside from being unsupported by the facts, the accepted view obscures the realistic nature of Jefferson’s diplomacy and the true springs of his action. The preservation of the union, not the support of a sectional interest, guided him in this as in other potentially disruptive issues. The decision of 1791 clearly involved the risk of war, especially if by inaction the mistaken impressions that the Spanish government had received earlier were not effaced. While Jefferson was prudent, flexible, realistic, and always prepared to seize opportunities arising in Europe or elsewhere, his style of diplomacy was never rash or impulsive. In this instance, his decision to bring on the issue in a time of relative tranquillity and with a degree of firmness that encountered and prevailed over the President’s counsel of moderation must, therefore, have arisen from some cause of compelling urgency. It seems obvious that he was moved to embrace the risk by the insistent clamors of the men on the western waters and by what this portended for their attachment to the union.
There were some adventurers in that region such as O’Fallon who, by an act of rashness, might have forced a confrontation with Spain. There were others, men of venality and avarice ready to be influenced by Spanish gold such as Wilkinson and Sebastian, whose grandiose schemes might have embroiled the nation. But lawless and scheming men, flirting with independence and holding secret discussions with both Spanish and British officials, had made their presence manifest for some years and yet had not been able to gain ascendancy in western affairs. Indeed, James Wilkinson himself had warned Governor Miró that the westerners would not subject themselves to the Spanish monarch  and that the most his nation could hope for would be an alliance with an independent Kentucky. The governor had duly reported to Madrid the failure of the effort to detach them from the union. Even the schemes of O’Fallon, like those of Burr later, called forth nothing more drastic than a presidential proclamation. Whatever the future might hold, in the spring of 1791 there was no urgent threat arising among these elements to stir the Secretary of State to act. But the ominous warning of George Nicholas, echoing and magnifying the fears of disunion John Brown had expressed three years earlier, could scarcely be ignored. This solemn utterance by a responsible citizen, once an ardent advocate of the new government but now deeply distressed by the tendency of its measures, epitomized the general sense of frustration and neglect felt by westerners. It also voiced the moral force of republican aspirations, intangible yet unmistakable and running deep and strong among the people of Kentucky. Its indictment of the national administration was both representative and prophetic.
For long before the close of the first Congress an observer less acute than Jefferson could easily discern that the manner in which the augmented powers of government were being employed had exacerbated rather than alleviated the old sectional animosities. “The Eastern and Western Interests are in my view irreconcilable,” Harry Innes had written in 1788, “and I know of no such doctrine in Politicks as Justice—of course there can be no such thing as an Equi Librium kept between the Eastern and Western parts of the Union. We have had a most glaring instance of their selfish contracted Policy—remember the [debates over the] navigation of the Mississippi. I am authorised to say the same principles still continue and what can we expect from the new System? There may be a change of Men but their ideas will be the same, and when you reflect that the promoting of the Interest of the western Country will tend to almost a depopulation of the Eastern, we cannot even hope that our Interests will be considered.” Innes’ prediction, echoing in its assumption of a fundamental incompatibility of interests the contemporary views of such eastern leaders as John Jay, Gouverneur Morris, and Rufus King, now seemed confirmed by the tone and tendency of the federal administration. Derivative fiscal policies not grounded in the actualities of the national economy, orthodox military measures that fostered collusion and speculation while ignoring the promptings of frontier experience, administrative actions multiplying links of interest with centers of  finance but neglecting those of loyalty in distant regions, commercial views subordinating the needs of American trade and the fisheries to British mercantilist claims—these and other manifestations of national policy profoundly intensified the old feelings of distrust and resentment in the South and West. By 1791 even a New England Federalist could voice his fear of the clearly widening sectional cleavages. So, too, the formality of admitting Kentucky to the union, balanced as this was by the simultaneous admission of Vermont, was itself a tacit acknowledgment of the growing spirit of sectional jealousy. Until the spring of 1791 the government had done nothing to alter the conviction among Kentuckians that federal policies, as Nicholas declared in confirmation of Innes’ prediction, were still selfish, contracted, and neglectful of western interests. From their point of view the glowing promises of the new political system had not been fulfilled. Worse, the grant of augmented powers to the national government had resulted in increased disequilibrium between the financial and commercial East and the agricultural South and West.
The ominous cloud in the West, like other signs of gathering opposition, also heralded at the start of this divisive decade the differing ways in which Americans conceived themselves and their national character. In 1789, just as the new government was being organized, one Kentuckian secretly advised British officials that the politics of the West were fast verging to a crisis; that natural barriers and irreconcilable interests made its separation from the East inevitable; and that, since the two regions could not be united “on principles of reciprocal interest … the flimsy texture of republican government [would be] insufficient to hold in the same bonds a people detached and scattered over such an expanse of territory, whose views, and interests are [so] discordant.” The skepticism about the strength of republican institutions was one that many felt and some expressed—covertly, of course—even in the Senate of the United States. But Jefferson, recognizing the obvious gravity of the sectional crisis, based his policy on the conviction that the generality of Americans remained “as firm as a rock in their republicanism” and that the preservation of the union depended more upon their adherence to the revolutionary postulates than upon their form of government. In his view the real danger of a separation of the West arose not from the efforts of British and Spanish officials to detach Kentuckians from the union, nor from clashing sectional interests, but from the seat of government itself. There the tendency of national measures—combined with “heresies preached now, to be practised hereafter,” as in Adams’ Discourses  courses on Davila—seemed increasingly to qualify the national commitment to the moral propositions of self-government that Jefferson regarded as the most cohesive bond of union. Being well aware that the decision to force the Mississippi issue involved the risk of war with Spain, he was prepared to accept that risk rather than the greater one that Kentuckians would be driven to the irrevocable step of separation by the government’s continued indifference to their views and interests. Disunion was to him the worst of all evils to be dreaded.
This choice of risks, therefore, involved much more than an end to American acquiescence in the Spanish closure of the Mississippi. Jefferson had long been convinced that, soon or late, that issue would be resolved in favor of the United States because its claim was grounded on natural right and supported by an enterprising people who would achieve a settlement either by mutual accommodation, by peaceful penetration, or by armed force. The transcendent question was whether the nation would remain united. The decision to drive the nail as far as it would go peaceably and farther when possible was thus less a defense of sectional interests than it was a blow for national unity—less a warning to Spain than a pledge of support to the West. It was also, at least in related private messages, an invitation for closer political understandings between the South and West. When John Brown returned to Kentucky soon after Congress adjourned, he carried not only Jefferson’s announcement of the new policy but also Madison’s reply to Nicholas. The latter communication seems lost to history, but we may safely assume that it, too, gave assurances that the right of free navigation of the Mississippi could no longer be denied by a foreign power. We know with certainty that it expressed a desire for Nicholas to become a Representative from the new state of Kentucky. A few days later Jefferson also urged James Innes to come into Congress and lend his “zeal and talents … to the republican scale.” These particular overtures failed, but they symbolized the beginnings of organized opposition. Federal measures that had so greatly intensified old sectional suspicions and animosities had also prompted these and other efforts to multiply bonds linking southern and western leaders—bonds that would result in potent alliances in 1800 and beyond.

The confrontation with Spain had such internal political consequences largely because, so it seemed to Kentuckians, it stood conspicuously alone as an example of the government’s concern for their particular views and interests. When Jefferson’s announcement arrived in the West, the men on the western waters knew that at last, after all their years of pleas and threats, the nation would not again equivocate or barter over their right to navigate the Mississippi. Where the Jay-Gardoqui negotiations had “given the western Country an universal shock, and struck its Inhabitants with an amazement,” Jefferson’s unequivocal declaration united them in gratitude. In the full flush of patriotic fervor that swept over Kentucky in the late spring and summer of 1791, Harry Innes informed Jefferson that the “active measures adopted against the Indians and to obtain the Navigation of the Mississippi have in a great measure silenced our complaints.”
But this was said after the success of the Kentuckians’ own expeditions and before the disaster that befell St. Clair a few months later. Despite these earlier demonstrations of what could be achieved at little expense by frontier methods of warfare, the federal council continued to place its reliance upon costly military campaigns so favored by eastern contractors and speculators. For a time in 1792, even in the Senate, the challenge to methods of fighting in the woods that belonged in the tradition of Braddock almost succeeded. But if Kentuckians were outraged by the continued disregard of their counsels of defense based on long experience, they at least knew that one champion of their interests in the cabinet had given them the utmost support in his power. Jefferson had made this clear enough in his letters from France. In 1790, during the threat of war in Europe, he restated his policy in terms so explicit that none could have misunderstod it. Even if an accommodation should take place between Spain and England, he declared, the same resolute course would be pursued unalterably—except that negotiations would be pressed more softly, until patience and persuasion prevailed or some other circumstance turned up for achieving an object the United States was thenceforth “determined in the end to obtain at every risk.” The Spanish seizure of St. Marie’s goods was a fortuitous occurrence, but not the determinative cause of Jefferson’s abandonment of soft language. His defining the object with unequivocal finality in the spring of 1791 rested instead upon the exigent warnings from the West.

The Treaty of San Lorenzo bears the name of Thomas Pinckney. But just as Alexander Hamilton was the architect of the treaty that bears the name of John Jay, so Thomas Jefferson was the one who planted the seed of that negotiated by Pinckney. In 1800 when the political tide shifted, men in the West joined others in the South—and in the North as well—in supporting one whose aim was to embrace all sectional interests in the overarching common cause. His commitment to the West, prompted by the same concern for the primacy of the national interest that made him a champion of New England commerce and fisheries, was his most important achievement as Secretary of State, both in its immediate political impact and in its far-reaching consequences for the union. For this action, like that of 1803 which permanently settled the question of access to the Mississippi, also involved “the future destinies of this republic.”
